Exhibit 10.9

 

EXECUTION VERSION

 

 

 

THREE-YEAR SYNDICATED FACILITY AGREEMENT

 

dated as of

 

April 30, 2019,

 

among

AMCOR LIMITED,

 

AMCOR FINANCE (USA), INC.,

 

AMCOR UK FINANCE PLC,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Foreign Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

HSBC BANK PLC,

MUFG BANK, LTD.

and

WELLS FARGO BANK, N.A., LONDON BRANCH,
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,

BNP PARIBAS,

CITIBANK, N.A.,

HSBC BANK PLC,

MUFG BANK, LTD.

and

WELLS FARGO BANK, N.A., LONDON BRANCH,
as Syndication Agents

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

BANCO BILBAO VIZCAYA ARGENTINA, S.A. NEW YORK BRANCH,

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG,

ING BELGIUM, BRUSSELS, GENEVA BRANCH,

MIZUHO BANK EUROPE N.V.,

STANDARD CHARTERED BANK,

SUMITOMO MITSUI BANKING CORPORATION,

TD SECURITIES

and

UNICREDIT BANK AG,
as Documentation Agents

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Revolving Loans and Revolving Borrowings

30

SECTION 1.03.

Terms Generally

30

SECTION 1.04.

Accounting Terms; Pro Forma Calculations

31

SECTION 1.05.

Currency Translation

32

SECTION 1.06.

Syndicated Facility Agreement

33

SECTION 1.07.

Interest Rate; LIBOR Notification

33

SECTION 1.08.

Most Favored Nation Provision

33

SECTION 1.09.

Effectuation of the Combination Transactions

33

SECTION 1.10.

Divisions

34

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

34

SECTION 2.02.

Revolving Loans and Revolving Borrowings

34

SECTION 2.03.

Requests for Revolving Borrowings

35

SECTION 2.04.

[Reserved]

36

SECTION 2.05.

Funding of Revolving Borrowings

36

SECTION 2.06.

Interest Elections

36

SECTION 2.07.

Termination and Reduction of Commitments; Increase of Commitments

38

SECTION 2.08.

Repayment of Revolving Loans; Extension of Maturity Date; Evidence of Debt

40

SECTION 2.09.

Prepayment of Revolving Loans

41

SECTION 2.10.

[Reserved]

42

SECTION 2.11.

Fees

43

SECTION 2.12.

Interest

43

SECTION 2.13.

Alternate Rate of Interest

44

SECTION 2.14.

Increased Costs

45

SECTION 2.15.

Break Funding Payments

46

SECTION 2.16.

Payments Free of Taxes

47

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

53

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

55

SECTION 2.19.

Defaulting Lenders

56

SECTION 2.20.

Concerning Subsidiary Borrowers

56

 

ARTICLE III

 

Representations and Warranties

 

--------------------------------------------------------------------------------



 

SECTION 3.01.

Organization, Existence and Good Standing; Powers

57

SECTION 3.02.

Corporate and Governmental Authorization

57

SECTION 3.03.

Enforceability of Obligations

57

SECTION 3.04.

No Contravention or Exceeding Power

58

SECTION 3.05.

Accuracy of Accounts; No Material Adverse Change

58

SECTION 3.06.

Accuracy of Disclosure

58

SECTION 3.07.

Properties

59

SECTION 3.08.

Litigation and Environmental Matters

59

SECTION 3.09.

Compliance with Laws and Agreements

59

SECTION 3.10.

Investment Company Status

60

SECTION 3.11.

ERISA

60

SECTION 3.12.

Ranking of Obligations

60

SECTION 3.13.

Related Parties

60

SECTION 3.14.

Benefit from Transactions

60

SECTION 3.15.

Execution not as a Trustee

60

SECTION 3.16.

Federal Reserve Regulations

60

SECTION 3.17.

Anti-Corruption Laws; Sanctions; FATF Public Statement Jurisdiction

61

SECTION 3.18.

Choice of Law Provisions

61

SECTION 3.19.

No Immunity

62

SECTION 3.20.

Proper Form; No Recordation

62

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01.

Effective Date

62

SECTION 4.02.

Availability Date

63

SECTION 4.03.

Each Credit Event

65

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

66

SECTION 5.02.

Notices of Material Events

68

SECTION 5.03.

Subsidiary Guarantees

69

SECTION 5.04.

Existence; Conduct of Business

69

SECTION 5.05.

Maintenance of Properties

69

SECTION 5.06.

Insurance

70

SECTION 5.07.

Books and Records

70

SECTION 5.08.

Compliance with Laws

70

SECTION 5.09.

Use of Proceeds

70

SECTION 5.10.

Ranking of Obligations

70

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Subsidiary Indebtedness

70

SECTION 6.02.

Liens

71

 

ii

--------------------------------------------------------------------------------



 

SECTION 6.03.

Asset Sales

71

SECTION 6.04.

Use of Proceeds

72

SECTION 6.05.

Net Interest Expense Coverage Ratio

72

SECTION 6.06.

Leverage Ratio

72

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

80

SECTION 9.02.

Waivers; Amendments

82

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

83

SECTION 9.04.

Successors and Assigns

85

SECTION 9.05.

Survival

89

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

89

SECTION 9.07.

Severability

90

SECTION 9.08.

Right of Setoff

90

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

90

SECTION 9.10.

WAIVER OF JURY TRIAL

91

SECTION 9.11.

Headings

92

SECTION 9.12.

Confidentiality

92

SECTION 9.13.

Interest Rate Limitation

93

SECTION 9.14.

“Know Your Customer” Notices

93

SECTION 9.15.

No Fiduciary Relationship

93

SECTION 9.16.

Non-Public Information

93

SECTION 9.17.

Conversion of Currencies

94

SECTION 9.18.

Additional Subsidiary Guarantees; Release of Subsidiary Guarantors

94

SECTION 9.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

95

 

iii

--------------------------------------------------------------------------------



 

ANNEX:

 

 

 

 

 

 

 

Annex A

—

Additional Defined Terms

 

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 2.01

—

Commitments

 

Schedule 6.02

—

Existing Liens

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B

—

Form of Borrowing Request

 

Exhibit C

—

Form of Compliance Certificate

 

Exhibit D

—

Form of Closing Certificate

 

Exhibit E

—

Form of Guarantee Agreement

 

Exhibit F

—

Form of Interest Election Request

 

Exhibit G

—

Form of Joinder Agreement

 

Exhibit H-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
US Income Tax Purposes

 

Exhibit H-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for US
Income Tax Purposes

 

Exhibit H-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for US Income Tax Purposes

 

Exhibit H-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
US Income Tax Purposes

 

Exhibit I

—

Form of Maturity Date Extension Request

 

Exhibit J

—

Form of Foreign Administrative Agent Designation Notice

 

 

iv

--------------------------------------------------------------------------------



 

THREE-YEAR SYNDICATED FACILITY AGREEMENT dated as of April 30, 2019 (this
“Agreement”), among AMCOR LIMITED (ACN 000 017 372), AMCOR FINANCE (USA), INC.,
AMCOR UK FINANCE PLC, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Foreign Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Revolving Borrowing, are bearing interest at a rate determined by reference to
the Alternate Base Rate.

 

“Accession Agreement” has the meaning set forth in Section 2.07(d).

 

“Accounts” means the consolidated statement of financial position (or
consolidated balance sheet), consolidated income statement, consolidated
statement of comprehensive income, consolidated statement of changes in equity
and consolidated cash flow statement of Parent and the Subsidiaries, prepared on
a consolidated basis in accordance with the Applicable GAAP, together with
reports (including, if applicable, directors’ reports and auditors’ reports) and
notes attached to or intended to be read with any such consolidated financial
statements.

 

“Adjusted LIBO Rate” means with respect to any LIBOR Revolving Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the product of
(a) the LIBO Rate for such LIBOR Revolving Borrowing for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.  Unless the context requires otherwise,
the term “Administrative Agent” shall include any Affiliate of JPMorgan through
which it shall perform any of its obligations in such capacity hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agents” means the Administrative Agent and the Foreign Administrative Agent.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time.

 

--------------------------------------------------------------------------------



 

“Aggregate Revolving Credit Exposure” means, at any time, the sum of the
Revolving Credit Exposures of all the Lenders at such time.

 

“Agreement Currency” has the meaning set forth in Section 9.17(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or,
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the applicable Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars (assuming an Interest Period of one month);
provided that if the applicable Screen Rate is not available for a one-month
Interest Period but the applicable Screen Rate is available for maturities both
longer and shorter than a one-month Interest Period, then the applicable Screen
Rate for purposes of this sentence shall be the Interpolated Screen Rate as of
such time.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.13, then, for purposes of
clause (c) above, the Adjusted LIBO Rate shall be deemed to be zero.

 

“Alternative Currency” means each of Australian Dollars, Euros, Sterling  and
Swiss Francs.

 

“Amcor” means Amcor Limited (ACN 000 017 372), an Australian public company
limited by shares with a registered office at Level 11, 60 City Road, Southbank,
Victoria 3006, Australia, and, following the consummation of the Amcor Exchange
Scheme, a wholly-owned subsidiary of New Amcor.

 

“Amcor Exchange Scheme” means the exchange of all issued and outstanding
ordinary shares of Amcor for ordinary shares of, or CHESS Depository Instruments
representing a beneficial interest in ordinary shares of, New Amcor, with Amcor
becoming a wholly-owned Subsidiary of New Amcor, pursuant to a scheme of
arrangement implemented in all material respects in accordance with the
Transaction Agreement.

 

“Amcor UK” means Amcor UK Finance plc, a company incorporated under the laws of
England and Wales with company registration number 04160806 and its registered
office at Amcor Central Services Bristol, 83 Tower Road North, Warmley, Bristol,
BS30 8XP, United Kingdom, and a wholly-owned subsidiary of Parent.

 

“Amcor US” means Amcor Finance (USA), Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or any Subsidiary from time to time concerning
or relating to bribery or corruption, including the United States Foreign
Corrupt Practices Act of 1977, the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 and the UK Bribery Act 2010.

 

“Applicable Agent” means (a) with respect to a Revolving Loan or Revolving
Borrowing denominated in US Dollars, and with respect to any payment hereunder
that does not relate to a particular Revolving Loan or Revolving Borrowing, the
Administrative Agent, and (b)

 

2

--------------------------------------------------------------------------------



 

with respect to a Revolving Loan or Revolving Borrowing denominated in an
Alternative Currency, the Administrative Agent or, as designated by the
Administrative Agent, the Foreign Administrative Agent .

 

“Applicable Credit Agreement” means (a) each Multi-Year Revolving Credit
Agreement, (b) the 364-Day Syndicated Facility Agreement dated as of April 5,
2019, among Amcor, Amcor US, Amcor UK, the lenders party thereto and JPMorgan,
as administrative agent and foreign administrative agent, and (c) the Term
Syndicated Facility Agreement dated as of the date hereof, among Amcor, Amcor
US, the lenders party thereto and JPMorgan, as administrative agent, in each
case as extended, renewed or replaced from time to time.

 

“Applicable Creditor” has the meaning set forth in Section 9.17(b).

 

“Applicable GAAP” means (a) prior to the Applicable GAAP Transition Date, the
Australian Accounting Standards and (b) on and after the Applicable GAAP
Transition Date, US GAAP.

 

“Applicable GAAP Transition Date” means the date designated as such by Parent in
a written notice to the Administrative Agent, which notice may delivered by
Parent at its option at any time.

 

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time.  If all the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or ABR Revolving Loan, or with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption
“Applicable Rate for Eurocurrency Revolving Loans”, “Applicable Rate for ABR
Revolving Loans” or “Commitment Fee Rate”, as the case may be, determined by
reference to the Applicable Unsecured Rating as of such date.

 

Category

 

Applicable
Unsecured Rating
(Moody’s/S&P)

 

Applicable Rate
for Eurocurrency
Revolving Loans
(bps per annum)

 

Applicable Rate for
ABR
Revolving Loans
(bps per annum)

 

Commitment
Fee Rate
(bps per annum)

 

Category 1

 

A3/A- or higher

 

100.0

 

0.0

 

10.0

 

Category 2

 

Baa1/BBB+

 

112.5

 

12.5

 

12.5

 

Category 3

 

Baa2/BBB

 

125.0

 

25.0

 

15.0

 

Category 4

 

Baa3/BBB-

 

150.0

 

50.0

 

20.0

 

Category 5

 

Lower than Baa3/BBB-

 

175.0

 

75.0

 

25.0

 

 

For purposes of the foregoing, if (a) either Moody’s or S&P shall not have in
effect an Applicable Unsecured Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have in effect an Applicable Unsecured Rating in Category 5,
(b) if the Applicable Unsecured Ratings in effect or deemed to be in effect by
Moody’s and S&P shall fall within different Categories, the Applicable Rate
shall be the applicable rates per annum corresponding to the higher (or
numerically lower) of such Categories unless one of the Applicable Unsecured
Ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
corresponding to the higher of the two Applicable Unsecured Ratings and (c) if
the Applicable

 

3

--------------------------------------------------------------------------------



 

Unsecured Ratings in effect or deemed to be in effect by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, Parent and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
Applicable Unsecured Ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rates and the commitment
fees shall be determined by reference to the Applicable Unsecured Rating of such
rating agency most recently in effect prior to such change or cessation.

 

“Applicable Unsecured Rating” means, with respect to either of Moody’s or S&P at
any time, (a) prior to the later of (i) the Availability Date and (ii) Moody’s
or S&P, as the case may be, first establishing an Unsecured Rating with respect
to New Amcor, the Unsecured Rating that Moody’s or S&P, as the case may be, has
in effect at such time with respect to Amcor and (b) thereafter, the Unsecured
Rating that Moody’s or S&P, as the case may be, has in effect at such time with
respect to New Amcor.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means JPMorgan, Bank of America, N.A., BNP Paribas Securities Corp.,
Citibank, N.A., HSBC Bank plc, MUFG Bank, Ltd. and Wells Fargo Bank, N.A.,
London Branch, each in its capacity as a joint lead arranger and joint
bookrunner for the credit facility provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Associate” means an “associate” as defined in section 128F(9) of the Australian
Tax Act.

 

“AUD Bank Bill Rate” means, with respect to any BBR Revolving Borrowing for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.

 

“Australia” means the Commonwealth of Australia.

 

“Australian Accounting Standards” means the Australian Accounting Standards
(including Australian Accounting Interpretations), as adopted by the Australian
Accounting Standards Board and consistently applied over time in Australia as in
effect, subject to Section 1.04(a), from time to time.

 

“Australian Dollars” or “A$” refers to lawful money of Australia.

 

“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cth) (Australia)
or the Income Tax Assessment Act 1997 (Cth) (Australia), as applicable.

 

4

--------------------------------------------------------------------------------



 

“Australian Withholding Tax” means any Tax imposed on or required to be withheld
or deducted from any interest or other payment under Division 11A of Part III of
the Australian Tax Act or Subdivision 12-F of Schedule 1 to the Taxation
Administration Act 1953 (Cth) (Australia).

 

“Authorized Agent” has the meaning set forth in Section 9.09(e).

 

“Availability Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

 

“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of (a) the first Business Day prior to the Maturity
Date and (b) the date of termination of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, receiver and manager, liquidator, statutory manager, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment; provided
that (a) a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority, as long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person, and (b) a
Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

 

“BBR”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Revolving Borrowing, are bearing interest at a rate determined by reference to
the AUD Bank Bill Rate.

 

“Bemis” means Bemis Company, Inc., a Missouri corporation and, following the
consummation of the Bemis Merger, a wholly-owned Subsidiary of Parent.

 

“Bemis Merger” means the merger of Merger Sub with and into Bemis, with Bemis
surviving the merger as a wholly-owned subsidiary of Parent, pursuant to and in
all material respects in accordance with the Transaction Agreement.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

5

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

“Borrower” means Amcor, Amcor US, Amcor UK or, on and after the Availability
Date, Bemis.

 

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing
denominated in US Dollars, US$5,000,000, (b) in the case of a Eurocurrency
Revolving Borrowing denominated in Australian Dollars, A$5,000,000, (c) in the
case of a Eurocurrency Revolving Borrowing denominated in Euros, €5,000,000,
(d) in the case of a Eurocurrency Revolving Borrowing denominated in Sterling,
£5,000,000, (e) in the case of a Eurocurrency Revolving Borrowing denominated in
Swiss Francs, CHF5,000,000, and (f) in the case of an ABR Revolving Borrowing,
US$1,000,000.

 

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving Borrowing
denominated in US Dollars or an ABR Revolving Borrowing, US$1,000,000, (b) in
the case of a Eurocurrency Revolving Borrowing denominated in Australian
Dollars, A$1,000,000, (c) in the case of a Eurocurrency Revolving Borrowing
denominated in Euros, €1,000,000, (d) in the case of a Eurocurrency Revolving
Borrowing denominated in Sterling, £1,000,000, and (e) in the case of a
Eurocurrency Revolving Borrowing denominated in Swiss Francs, CHF1,000,000.

 

“Borrowing Request” means a request by or on behalf of a Borrower for a
Revolving Borrowing in accordance with Section 2.03, which shall be
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or Sydney are authorized or
required by law to remain closed; provided that (a) when used in connection with
a Eurocurrency Revolving Loan denominated in US Dollars, Sterling or Swiss
Francs, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits denominated in such currency in the Relevant
Interbank Market and (b) when used in connection with a EURIBOR Revolving Loan,
the term “Business Day” shall also exclude any day that is not a TARGET Day.

 

“Change in Control” means (a) prior to the Availability Date, (i) any Person or
group having obtained Control (within the meaning of section 50AA of the
Corporations Act) of Parent, (ii) the occurrence of a change of Control (within
such meaning) of Parent or (iii) Parent becoming a subsidiary of another Person
and (b) on and after the Availability Date, the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the United States Securities Exchange Act of 1934 and the
rules of the SEC thereunder) of Equity Interests in Parent representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Parent;

 

6

--------------------------------------------------------------------------------



 

provided, however, in either case, that in no event shall the consummation of
the Amcor Exchange Scheme constitute a Change in Control.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive of any Governmental Authority (other than any such
request, rule, guideline or directive to comply with any law, rule or regulation
that was in effect on the date of this Agreement as such law, rule or regulation
was in effect on such date (and without giving effect to any changes referred to
in clause (b) above applicable thereto)); provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Closing Certificate” means, with respect to any Loan Party, a closing
certificate of such Loan Party substantially in the form of Exhibit D (with
respect to New Amcor, as may be reasonably agreed by Parent and the
Administrative Agent to be modified to reflect applicable law), together with
all attachments thereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combination Transactions” means, collectively, the Amcor Exchange Scheme and
the Bemis Merger.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or the Accession Agreement pursuant to which such Lender shall
have assumed or provided its Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Commitments is US$750,000,000.

 

“Commitment Increase” has the meaning set forth in Section 2.07(d).

 

“Commitment Outside Date” means the earliest of (a) 5:00 p.m., U.S. Central
time, on June 1, 2019, (b) the date on which the Transaction Agreement is
terminated in accordance with its terms prior to the effectiveness of the Amcor
Exchange Scheme or the consummation of the Bemis Merger and (c) unless the
Availability Date shall have occurred on or prior to such date, the first date
on which the Amcor Exchange Scheme shall have been implemented and the Bemis
Merger shall have been consummated.

 

7

--------------------------------------------------------------------------------



 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to any Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent.

 

“Confidential Materials” means the Confidential Materials dated March 2019,
relating to the credit facility provided for herein.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning set forth in Section 2.08(b).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Corporations Act” means the Corporations Act 2001 (Cwlth) of Australia.

 

“Declining Lender” has the meaning set forth in Section 2.08(b).

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Revolving Loans or (ii) to pay to any Agent or any other Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified
Parent or any Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good-faith determination that a
condition precedent (specifically identified in such writing, including, if
applicable, by reference to a specific Default) to funding a Revolving Loan
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by
Parent or any Agent made in good faith to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by Parent or such
Agent, as applicable, of such certification in form and substance satisfactory
to it (and the Administrative Agent if the Administrative Agent shall not have
been the requesting party), (d) has, or has a Lender Parent that has, become the
subject of a Bail-In Action, or (e) has, or has a Lender Parent that has, become
the subject of a Bankruptcy Event.

 

8

--------------------------------------------------------------------------------



 

“Designating Foreign Administrative Agent” has the meaning set forth in
Article VIII.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, rights, obligations and/or
liabilities of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.

 

“Documentation Agents” means Australia and New Zealand Banking Group Limited,
Banco Bilbao Vizcaya Argentina, S.A. New York Branch, Commerzbank
Aktiengesellschaft, Filiale Luxemburg, ING Belgium, Brussels, Geneva branch,
Mizuho Bank Europe N.V., Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation, TD Securities and UniCredit Bank AG, each in its capacity as
documentation agent for the credit facility established hereunder.

 

“EBITDA” has the meaning set forth on Annex A (a) prior to the Applicable GAAP
Transition Date, under the heading “Prior to the Applicable GAAP Transition
Date” and (b) on and after the Applicable GAAP Transition Date, under the
heading “On and after the Applicable GAAP Transition Date”.  If, during any
period for which EBITDA is calculated hereunder, Parent or any of the
Subsidiaries consummates a Material Acquisition or Material Disposition, EBITDA
shall be calculated giving pro forma effect to such Material Acquisition or
Material Disposition in accordance with Section 1.04(b).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

9

--------------------------------------------------------------------------------



 

“Environmental Laws” means all rules, regulations, directives, codes,
ordinances, judgments, orders, decrees and other laws, and all injunctions,
notices or binding agreements, issued, promulgated or entered into by any
Governmental Authority, and applicable to or binding upon Parent or any
Subsidiary relating in any way to protection of the environment, to carbon
emissions or the protection of the climate, to reclamation of natural resources,
to the management, Release or threatened Release of any Hazardous Material or to
related health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, order or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities), directly or
indirectly resulting from or based upon (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability of a third party is assumed or imposed with respect
to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided that, prior to the conversion thereof,
debt securities convertible into Equity Interests shall not constitute Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Parent or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (h) the receipt by Parent or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from Parent or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or in endangered or critical
status, within the meaning of Section 305 of ERISA.

 

10

--------------------------------------------------------------------------------



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Rate” means, with respect to any EURIBOR Revolving Borrowing for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day.

 

“EURIBOR”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Revolving Borrowing, are bearing interest at a rate determined by reference to
the EURIBO Rate.

 

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

 

“Eurocurrency”, when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether such Revolving Loan, or the Revolving Loans
comprising such Revolving Borrowing, are bearing interest at a rate determined
by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the
AUD Bank Bill Rate .

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Rate” means, as of any date of determination, for purposes of
determining the US Dollar Equivalent of any Alternative Currency, the rate at
which such Alternative Currency may be exchanged into US Dollars at the time of
determination on such date as last provided (either by publication or as may
otherwise be provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (determined based on New York City time) immediately
preceding such day of determination.  In the event that Reuters ceases to
provide such rate of exchange or such rate does not appear on the applicable
Reuters source, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying such rate of exchange at such time as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) US withholding Taxes and United
Kingdom withholding Taxes (excluding (x) United Kingdom withholding Taxes for
which relief is available under an applicable double taxation treaty and where
the relevant Lender holds a valid passport number under the HMRC Double Taxation
Passport scheme and has provided the applicable Borrower with confirmation of
such passport number and its jurisdiction of tax residence to enable the
applicable Borrower to complete relevant formalities to avoid United Kingdom
withholding Taxes and (y) United Kingdom withholding Taxes on payments made by
any Guarantor under any Guarantee of the Obligations (provided that this clause
(y) shall not apply to the extent that United Kingdom withholding Taxes on
interest payments made by the applicable Borrower would have been Excluded
Taxes)) imposed on amounts payable to or for the account of a Lender with
respect to an applicable interest in a Revolving Loan or Commitment pursuant to
a law in effect on the date on which (i) such Lender acquires such interest in
such Revolving Loan (it

 

11

--------------------------------------------------------------------------------



 

being understood that, for purposes of this definition, a Lender shall be deemed
to have “acquired” an interest in such Revolving Loan by the making thereof or
any other acquisition thereof) or Commitment (other than pursuant to an
assignment request by Parent under Section 2.18(b)) or (ii) such Lender changes
its lending office, except in each case to the extent that pursuant to
Section 2.16 amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Revolving Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with or breach of warranty under Section 2.16(f) or 2.16(j) or
any corresponding warranty in any agreement amending this Agreement, (d) any
Taxes imposed under FATCA and (e) any Australian Withholding Tax imposed as a
result of the Lender being an Offshore Associate of Amcor in relation to the
receipt of a payment.

 

“Existing Amcor Credit Agreements” means (a) the Syndicated Facility Agreement,
dated as of April 30, 2014, among Amcor, Amcor UK, Amcor US, the lenders party
thereto, JPMorgan, as administrative agent, and J.P. Morgan Europe Limited, as
London agent, (b) the Multicurrency Revolving Credit Facility Agreement, dated
as of November 8, 2016, among Amcor, Amcor UK, Amcor US, the arranger parties
party thereto, the lenders party thereto and HSBC Bank plc, as agent, (c) the
Syndicated Facility Agreement, dated as of December 1, 2010, among Amcor, Amcor
UK, Amcor US, the arranger parties party thereto, the lenders and affiliates of
lenders party thereto and Westpac Banking Corporation, as agent, and (d) the
Facility Agreement, dated as of June 15, 2015, among Amcor, Amcor UK, Amcor US
and Australia and New Zealand Banking Group Limited (ABN 11 005 357 522), in
each case as extended, renewed, refinanced, refunded or replaced from time to
time.

 

“Existing Amcor Note Documents” means (a) the Note and Guarantee Agreement dated
as of December 15, 2009, among Amcor, Amcor US and certain purchasers named
therein, relating to the 5.95% Series C Guaranteed Senior Notes due 2021,
together with the Notes (in each case, as defined therein) issued pursuant
thereto, (b) the Note and Guarantee Agreement dated as of September 1, 2010,
among Amcor, Amcor US and certain purchasers named therein, relating to the
5.00% Series B Guaranteed Senior Notes due 2020, together with the Notes (in
each case, as defined therein) issued pursuant thereto, and (c) the Indenture
dated as of April 28, 2016, among Amcor, Amcor US, Amcor UK and Deutsche Bank
Trust Company Americas, as trustee, relating to the 3.625% Guaranteed Senior
Notes due 2026 and the 4.500% Guaranteed Senior Notes due 2028, together with
the Securities (as defined therein) issued pursuant thereto,  in each case as
extended, renewed, refinanced, refunded or replaced from time to time.

 

“Existing Bemis Credit Agreement” means the Third Amended and Restated Long-Term
Credit Agreement, dated as of August 12, 2013, among Bemis, certain subsidiaries
of Bemis party thereto, JPMorgan, as administrative agent, and the lenders party
thereto, as extended, renewed, refinanced, refunded or replaced from time to
time.

 

“Existing Bemis Note Documents” means the Indenture, dated as of June 15, 1995,
between Bemis and U.S. Bank National Association (f/k/a First Trust National
Association), relating to the 6.80% Senior Notes due 2019, the 4.50% Senior
Notes due 2021 and the 3.100% Senior Notes due 2026, in each case together with
the Securities (as defined therein) issued pursuant thereto, in each case as
extended, renewed, refinanced, refunded or replaced from time to time.

 

“Existing Borrowings” has the meaning set forth in Section 2.07(d).

 

12

--------------------------------------------------------------------------------



 

“Existing Credit Agreement Refinancing” means the repayment of all principal,
interest, fees and other amounts (other than contingent obligations that are not
yet due) outstanding under the Existing Credit Agreements, the cancelation and
termination of all letters of credit issued and outstanding under the Existing
Credit Agreements (or the lenders thereunder otherwise being released from their
participation obligations with respect thereto), the termination of all
commitments under the Existing Credit Agreements and the release and termination
of all Guarantees and collateral, if any, in respect of the Existing Credit
Agreements.

 

“Existing Credit Agreements” means, collectively, the Existing Amcor Credit
Agreements and the Existing Bemis Credit Agreement.

 

“Existing Maturity Date” has the meaning set forth in Section 2.08(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“FATF” means the Financial Action Task Force.

 

“FATF Public Statement Jurisdiction” means a jurisdiction identified by the FATF
in its public statement (available at
http://www.fatf-gafi.org/publications/high-riskandnon-cooperativejurisdictions/documents/public-statement-october-2018.html)
as subject to a FATF call on its members and other jurisdictions (a) to apply
enhanced due diligence measures proportionate to the risks arising from such
jurisdiction or (b) to apply counter-measures to protect the international
financial system from the ongoing and substantial money laundering and financing
risks emanating from such jurisdiction.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
all purposes.

 

“Finance Lease” has the meaning set forth on Annex A (a) prior to the Applicable
GAAP Transition Date, under the heading “Prior to the Applicable GAAP Transition
Date” and (b) on and after the Applicable GAAP Transition Date, under the
heading “On and after the Applicable GAAP Transition Date”.

 

“Financial Indebtedness” means, with respect to any Person, all obligations of
such Person, present or future, actual or contingent, in respect of moneys
borrowed or raised or otherwise arising in respect of any financial
accommodation whatsoever, including (a) amounts raised by acceptance or
endorsement under any acceptance credit or endorsement credit opened on behalf
of such Person, (b) any Financial Indebtedness (whether actual or contingent,
present or future) of another Person that is Guaranteed, directly or indirectly,
by such Person or that is secured by any Lien on property owned or acquired by
such Person, whether or not the Financial Indebtedness secured thereby has been
assumed by such Person, (c) the net amount actually or

 

13

--------------------------------------------------------------------------------



 

contingently (assuming the arrangement was closed out on the relevant day)
payable by such Person under or in connection with any Hedge Agreement,
(d) liabilities (whether actual or contingent, present or future) in respect of
redeemable preferred Equity Interests in such Person or any obligation of such
Person incurred to buy back any Equity Interests in such Person, (e) liabilities
(whether actual or contingent, present or future) under Finance Leases for which
such Person is liable, (f) any liability (whether actual or contingent, present
or future) in respect of any letter of credit opened or established on behalf of
such Person, (g) all obligations of such Person in respect of the deferred
purchase price of any asset or service and any related obligation deferred
(i) for more than 90 days or (ii) if longer, in respect of trade creditors, for
more than the normal period of payment for sale and purchase within the relevant
market (but not including any deferred amounts arising as a result of such a
purchase being contested in good faith), (h) amounts for which such Person may
be liable (whether actually or contingently, presently or in the future) in
respect of factored debts or the advance sale of assets for which there is
recourse to such Person, (i) all obligations of such Person evidenced by
debentures, notes, debenture stock, bonds or other financial instruments,
whether issued for cash or a consideration other than cash and in respect of
which such Person is liable as drawer, acceptor, endorser, issuer or otherwise,
(j) obligations of such Person in respect of notes, bills of exchange or
commercial paper or other financial instruments and (k) any indebtedness
(whether actual or contingent, present or future) for moneys owing under any
instrument entered into by such Person primarily as a method of raising finance
and that is not otherwise referred to in this definition.  The Financial
Indebtedness of any Person shall include the Financial Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Financial Indebtedness provide that such Person is not liable
therefor.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, any vice president (solely
with respect to Borrowing Requests and Interest Election Requests), the director
of financial reporting or controller of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary, assistant secretary, manager or director of
such Person shall have delivered an incumbency certificate to the Administrative
Agent as to the authority of such individual (and in respect of which the
Administrative Agent has not received a notice of revocation).

 

“Foreign Administrative Agent” means JPMorgan, in its capacity as foreign
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.  Unless the context
requires otherwise, the term “Foreign Administrative Agent” shall include any
Affiliate of JPMorgan through which it shall perform any of its obligations in
such capacity hereunder.

 

“Foreign Administrative Agent Designation Notice” has the meaning set forth in
Article VIII.

 

“Foreign Lender” means (a) in reference to a Borrower that is a US Person, a
Lender, with respect to such Borrower, that is not a US Person and (b) in
reference to a Borrower that is not a US Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

14

--------------------------------------------------------------------------------



 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States, Australia,
the Bailiwick of Jersey or any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person means any guarantee, indemnity, letter of
credit, letter of comfort giving rise to legal liabilities of suretyship or any
other obligation (whatever called and of whatever nature) (a)(i) to pay, to
purchase or to provide funds (whether by the advance of money, the purchase of
or subscription for shares or other securities, the purchase of assets, rights
or services or otherwise) for the payment or discharge of, (ii) to indemnify
against the consequences of default in the payment of or (iii) to otherwise be
responsible for any obligation or indebtedness of any other Person, or (b) to
maintain the solvency or financial condition of any other Person.  The amount,
as of any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Financial Indebtedness or other obligation
guaranteed thereby (or, in the case of (A) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (B) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (A), pursuant to such terms or, in the case of clause (B), in
good faith by Parent)).

 

“Guarantee Agreement” means the Guarantee Agreement among the Borrowers, the
other Loan Parties from time to time party thereto and the Administrative Agent,
substantially in the form of Exhibit E, together with all supplements thereto.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature as each is (including carbon dioxide and other greenhouse
gases) regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
any options, rights or shares issued pursuant to any employee share or bonus
plan, including any phantom rights or phantom shares, or any similar plans
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or the Subsidiaries
shall not be a Hedge Agreement.

 

“HMRC” means H.M. Revenue and Customs.

 

“IBA” has the meaning set forth in Section 1.07.

 

“Increase Effective Date” has the meaning set forth in Section 2.07(d).

 

15

--------------------------------------------------------------------------------



 

“Increasing Lender” has the meaning set forth in Section 2.07(d).

 

“Indemnified Taxes” means (a) Taxes and VAT, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Index Debt” means, with respect to any Person, senior unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.

 

“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.06, which
shall be substantially in the form of Exhibit F or any other form approved by
the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Revolving Loan, the
first Business Day following the last day of each March, June, September and
December and (b) with respect to any Eurocurrency Revolving Loan, the last day
of the Interest Period applicable to the Revolving Borrowing of which such
Revolving Loan is a part and, in the case of a Eurocurrency Revolving Borrowing
with an Interest Period of more than three months’ duration, such day or days
prior to the last day of such Interest Period as shall occur at intervals of
three months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurocurrency Revolving Borrowing,
the period commencing on the date of such Revolving Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two (other than
in the case of a EURIBOR Revolving Borrowing), three or six months thereafter
(or, if agreed to by each Lender participating therein, 12 months thereafter
(other than in the case of a BBR Revolving Borrowing)), as the applicable
Borrower (or Parent on its behalf) may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Revolving
Borrowing initially shall be the date on which such Revolving Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Revolving Borrowing.

 

“Interpolated Screen Rate” means, with respect to any Eurocurrency Revolving
Loan for any Interest Period or for purposes of clause (c) of the definition of
the term “Alternate Base Rate”, a rate per annum that results from interpolating
on a linear basis between (a) the applicable Screen Rate for the longest
maturity for which a Screen Rate is available that is shorter than the
applicable period and (b) the applicable Screen Rate for the shortest maturity
for which a Screen Rate is available that is longer than the applicable period,
in each case as of the time the Interpolated Screen Rate is required to be
determined in accordance with the other provisions hereof; provided that the
Interpolated Screen Rate shall in no event be less than zero.

 

“IRS” means the United States Internal Revenue Service.

 

16

--------------------------------------------------------------------------------



 

“Jersey Companies Law” means the Companies (Jersey) Law 1991.

 

“Joinder Agreement” means the Joinder Agreement among Amcor, Amcor UK, Amcor US,
New Amcor, Bemis and the Administrative Agent, substantially in the form of
Exhibit G.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning set forth in Section 9.17(b).

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment and Assumption.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Total Net Indebtedness
as of such date to (b) EBITDA for the Test Period most recently ended on or
prior to such date.

 

“LIBO Rate” means, with respect to any LIBOR Revolving Borrowing denominated in
US Dollars, Sterling or Swiss Francs for any Interest Period, the applicable
Screen Rate as of the Specified Time on the Quotation Day.

 

“LIBOR”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Revolving Borrowing, are bearing interest at a rate determined by reference to
the Adjusted LIBO Rate or the LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed or other
instrument of trust, lien, pledge, hypothecation, charge, security interest
(including, in relation to a Person incorporated or organized under the laws of
Australia, a security interest as defined in section 12(1) or 12(2) of the
Personal Property Securities Act 2009 (Cwlth) (Australia)) or other encumbrance
on, in or of such asset, including any arrangement entered into for the purpose
of making particular assets available to satisfy any Financial Indebtedness or
other obligation and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Finance Lease or capital lease or title retention
agreement (other than any title retention agreement entered into with a vendor
on normal commercial terms in the ordinary course of business) relating to such
asset.

 

“Limited Recourse Indebtedness” means Financial Indebtedness incurred by Parent
or a Subsidiary to finance the creation or development of a Project or proposed
Project of Parent or such Subsidiary, provided that (a) the Person (the
“Relevant Person”) in whose favor such Financial Indebtedness is incurred does
not have any right to enforce its rights or remedies (including for any breach
of any representation or warranty or obligation) against Parent or any
Subsidiary or against the Project Assets, in each case, except for the purpose
of enforcing a Lien that attaches only to the Project Assets and secures an
amount equal to the lesser of the value of such Project Assets encumbered by
such Lien and the amount of Financial Indebtedness secured by such Lien and
(b) the Relevant Person is not permitted or entitled (i) except as and to the
extent permitted by clause (a) above, to enforce any right or remedy against, or
demand payment

 

17

--------------------------------------------------------------------------------



 

or repayment of any amount from, Parent or any Subsidiary (including for breach
of any representation or warranty or obligation), (ii) except as and to the
extent permitted by clause (a) above, to commence or enforce any proceedings
against Parent or any Subsidiary or (iii) to apply to wind up, or prove in the
winding up of, Parent or any Subsidiary, such that the Relevant Person’s only
right of recourse in respect of such Financial Indebtedness or such Lien is to
the Project Assets encumbered by such Lien.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Joinder
Agreement, each Accession Agreement and, except for purposes of Section 9.02,
any promissory note delivered pursuant to Section 2.08(e).

 

“Loan Parties” means each of Amcor, Amcor UK, Amcor US, each Subsidiary
Guarantor and, on and after the Availability Date, each of New Amcor and Bemis.

 

“Mandatory Restrictions” has the meaning set forth in Section 1.03.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, by Parent or any of the Subsidiaries of (a) Equity Interests in
any Person if, after giving effect thereto, such Person will become a Subsidiary
or will be merged into or consolidated with a Subsidiary, (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person or (c) a manufacturing plant or other group of assets for which it is
reasonably possible to calculate the pro forma effect of such acquisition or
series of related acquisitions on EBITDA and Net Interest Expense; provided that
the aggregate consideration therefor exceeds US$75,000,000 (or the equivalent
thereof in any other currency).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial position or results of operations of Parent and the Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties (taken as a whole) to
perform their obligations under the Loan Documents or (c) the rights of or
benefits available to the Agents or the Lenders under the Loan Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, by Parent or any of
the Subsidiaries of (a) all or substantially all the issued and outstanding
Equity Interests in any Subsidiary, (b) assets comprising all or substantially
all the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of) any Subsidiary or
(c) a manufacturing plant or other group of assets for which it is reasonably
possible to calculate the pro forma effect of such sale, transfer or other
disposition or series of related sales, transfers or other dispositions on
EBITDA and Net Interest Expense; provided that the aggregate consideration
received therefor exceeds US$75,000,000 (or the equivalent thereof in any other
currency).

 

“Material Financial Indebtedness” means Financial Indebtedness (other than the
Revolving Loans and Guarantees under the Loan Documents) of any one or more of
Parent and the Subsidiaries in an aggregate principal amount equal to or
exceeding US$150,000,000 (or the equivalent thereof in any other currency);
provided that, any Financial Indebtedness under any Applicable Credit Agreement
shall at all times constitute “Material Financial Indebtedness”.

 

“Maturity Date” means April 30, 2022, as such date may be extended pursuant to
Section 2.08(b); provided that if such day is not a Business Day, the Maturity
Date shall be the immediately preceding Business Day.

 

18

--------------------------------------------------------------------------------



 

“Maturity Date Extension Request” means a request by Parent, substantially in
the form of Exhibit I hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.08(b).

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Merger Sub” means Arctic Corp., a Missouri corporation and a wholly-owned
subsidiary of New Amcor.

 

“MFN Provision” has the meaning set forth in Section 1.08.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37) and
4001(a)(3) of ERISA.

 

“Multi-Year Revolving Credit Agreement” means each of (a) the Four-Year
Syndicated Facility Agreement dated as of April 30, 2019, among Amcor, Amcor US,
Amcor UK, the lenders party thereto and JPMorgan, as administrative agent and
foreign administrative agent, and (b) the Five-Year Syndicated Facility
Agreement dated as of April 30, 2019, among Amcor, Amcor US, Amcor UK, the
lenders party thereto and JPMorgan, as administrative agent and foreign
administrative agent in each case as extended, renewed, refinanced, refunded or
replaced from time to time.

 

“Net Interest Expense” has the meaning set forth on Annex A (a) prior to the
Applicable GAAP Transition Date, under the heading “Prior to the Applicable GAAP
Transition Date” and (b) on and after the Applicable GAAP Transition Date, under
the heading “On and after the Applicable GAAP Transition Date”.  If, during any
period for which Net Interest Expense is calculated hereunder, Parent or any of
the Subsidiaries consummates a Material Acquisition or Material Disposition, Net
Interest Expense shall be calculated giving pro forma effect to such Material
Acquisition or Material Disposition in accordance with Section 1.04(b).

 

“Net Interest Expense Coverage Ratio” means, as of any date, the ratio of
(a) EBITDA to (b) Net Interest Expense, in each case for the Test Period most
recently ended on or prior to such date.

 

“New Amcor” means Amcor plc (f/k/a Arctic Jersey Limited), a public limited
company incorporated under the laws of the Bailiwick of Jersey.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Non-US Loan Party” means Amcor, Amcor UK and any other Loan Party that is
formed, incorporated or organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for

 

19

--------------------------------------------------------------------------------



 

any day that is not a Business Day, for the immediately preceding Business Day);
provided, however, that, if both such rates are not published for any day that
is a Business Day, the “NYFRB Rate” shall be the rate for a Federal funds
transaction quoted at 11:00 a.m., New York City time, on such day to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided further that if any of the aforesaid rates shall be less than
zero, then such rate shall be deemed to be zero for all purposes.

 

“Obligations” has the meaning set forth in the Guarantee Agreement.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

“Offshore Associate” means an Associate (a) that is a non-resident of Australia
and would not become a Lender, or does not receive a payment, in carrying on a
business in Australia at or through a permanent establishment of such Associate
in Australia or (b) that is a resident of Australia and would become a Lender,
or does receive a payment, in carrying on a business in a country outside
Australia at or through a permanent establishment of such Associate in that
country, and which, in either case, would not become a Lender in the capacity of
a clearing house, custodian, funds manager or responsible entity of a registered
scheme, or does not receive such payment in the capacity of a clearing house,
paying agent, custodian, funds manager or responsible entity of a registered
scheme.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Revolving Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means (a) prior to the Availability Date, Amcor and (b) on and after
the Availability Date, New Amcor.

 

“Parent Bankruptcy Event” means (a) prior to the Availability Date, any event
where Parent (i) is (or states or is presumed for the purposes of the
Corporations Act that it is) an insolvent under administration or insolvent
(each as defined in the Corporations Act), (ii) is taken (under section
459F(1) of the Corporations Act) to have failed to comply with a statutory
demand, (iii) is the subject of an event described in section 459C(2)(b) or
section 585 of the

 

20

--------------------------------------------------------------------------------



 

Corporations Act (or it makes a statement from which the Administrative Agent
reasonably believes it is so subject) or (iv) is subject to any plan of
compromise or arrangement, a proposal or a notice of intention to file a
proposal, assignment, moratorium or composition, protected from creditors under
any statute or dissolved (in each case, other than to carry out a reconstruction
or amalgamation while solvent on terms not otherwise prohibited by this
Agreement) and (b) on and after the Availability Date, any event where Parent
(i) is declared “bankrupt” as defined in Article 8 of the Interpretations
(Jersey) Law 1954 or any proceedings are commenced or other steps taken for
Parent to be declared “bankrupt” or (ii) takes any step to participate in a
scheme of arrangement or merger under Part 18A or Part 18B respectively of the
Jersey Companies Law or to seek continuance overseas under Part 18C of the
Jersey Companies Law.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Encumbrances” means:

 

(a) any Liens on any assets of Parent or any Subsidiary existing on the date
hereof and set forth on Schedule 6.02; provided that each such Lien shall not
apply to any other asset of Parent or any Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Lien on the date hereof;

 

(b) any Lien existing on any asset prior to the acquisition of such asset by
Parent or any Subsidiary after the Effective Date, provided that (i) such Lien
has not been created in anticipation of such asset being so acquired, (ii)  such
Lien shall not apply to any other asset of Parent or any Subsidiary, other than
to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien on the date of such
acquisition of such assets, (iii) such Lien shall secure only the Financial
Indebtedness secured by such Lien on the date of such acquisition of such asset
and (iv) such Lien shall be discharged within one year of the date of
acquisition of such asset or such later date as may be the date of the maturity
of the Financial Indebtedness that such Lien secures if such Financial
Indebtedness is fixed interest rate indebtedness that provides a commercial
financial advantage to Parent and the Subsidiaries;

 

(c) any Lien existing on any assets of a Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary) after the Effective Date prior to the time such Person
becomes a Subsidiary (or is so merged or consolidated), provided that (i) such
Lien has not been created in anticipation of such Person becoming a Subsidiary
(or such merger or consolidation), (ii)  such Lien shall not apply to any other
asset of Parent or any Subsidiary, other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the assets covered
by such Lien on the date such Person becomes a Subsidiary (or is so merged or
consolidated), (iii) such Lien shall secure only the Financial Indebtedness
secured by such Lien on the date such Person becomes a Subsidiary (or is so
merged or consolidated), (iv) such Lien shall be discharged within one year of
the date such Person becomes a Subsidiary (or is so merged or consolidated) or
such later date as may be the date of the maturity of the Financial Indebtedness
that such Lien secures if such Financial

 

21

--------------------------------------------------------------------------------



 

Indebtedness is fixed interest rate indebtedness that provides a commercial
financial advantage to Parent and the Subsidiaries and (v) in the case of any
Person becoming a Subsidiary as a result of a Division where the Dividing Person
is Parent or a Subsidiary, such Lien was permitted by this clause
(c) immediately prior to the consummation of such Division;

 

(d) any Lien created to secure new Financial Indebtedness, directly or
indirectly, incurred for the purpose of purchasing Equity Interests or other
assets, provided that (i) such Lien shall secure only such Financial
Indebtedness, (ii) such Lien shall apply only to the Equity Interests or assets
so purchased (and to proceeds and products of, and in the case of assets other
than Equity Interests, after-acquired property that is affixed or incorporated
into, the assets so purchased) and (iii) such Lien shall be discharged within
two years of such Lien being granted;

 

(e) any Lien created to secure Financial Indebtedness incurred for the purpose
of acquiring or developing any real or personal property or for some other
purpose in connection with the acquisition or development of such property,
provided that (i) such Lien shall secure only such Financial Indebtedness,
(ii) such Lien shall not apply to any other assets of Parent or any Subsidiary,
other than to proceeds and products of, and after-acquired property that is
affixed or incorporated into, the property so acquired or developed, and
(iii) the rights of the holder of the Lien shall be limited to the property that
is subject to such Lien, it being the intention that the holder of such Lien
shall not have any recourse to Parent or any Subsidiaries personally or to any
other property of Parent or any Subsidiary;

 

(f) any Lien for any borrowings from any financial institution for the purpose
of financing any import or export contract in respect of which any part of the
price receivable is guaranteed or insured by such financial institution carrying
on an export credit guarantee or insurance business, provided that (i) such Lien
applies only to the assets that are the subject of such import or export
contract and (ii) the amount of Financial Indebtedness secured thereby does not
exceed the amount so guaranteed or insured;

 

(g) any Lien for moneys borrowed from an international or governmental
development agency or authority to finance the development of a specific project
where such Lien is required by applicable law or practice and where the Lien is
created only over assets used in or derived from the development of such
project;

 

(h) any Lien created in favor of co-venturers of Parent or any Subsidiary
pursuant to any agreement relating to an unincorporated joint venture, provided
that (i) such Lien applies only to the Equity Interests in, or the assets of,
such unincorporated joint venture and (ii) such Lien secures solely the payment
of obligations arising under such agreement;

 

(i) any Lien over goods and products, or documents of title to goods and
products, arising in the ordinary course of business in connection with letters
of credit and similar transactions, provided that such Lien secures only the
acquisition cost or selling price (and amounts incidental thereto) of such goods
and products required to be paid within 180 days;

 

22

--------------------------------------------------------------------------------



 

(j) any Lien arising by operation of law in the ordinary course of business of
Parent or any Subsidiary;

 

(k) any Lien created by Parent or any Subsidiary over a Project Asset of Parent
or such Subsidiary, provided that such Lien secures (i) in the case of a Lien
over assets or property referred to in clause (a) of the definition of Project
Assets, Limited Recourse Indebtedness incurred by Parent or such Subsidiary and
(ii) in the case of a Lien over Equity Interests referred to in clause (b) of
the definition of Project Assets, Limited Recourse Indebtedness incurred by the
direct Subsidiary of Parent or such Subsidiary;

 

(l) any Lien arising under any netting or set-off arrangement entered into by
Parent or any Subsidiary in the ordinary course of its banking arrangements for
the purpose of netting debit and credit balances of Parent or any Subsidiary;
and

 

(m) any Lien created by Parent or any Subsidiary securing any Financial
Indebtedness that repays or refinances all or any of the Limited Recourse
Indebtedness secured by a Lien permitted by clause (a) of this definition (an
“Existing Security”), provided that (i) such Lien does not extend to any asset
or property which was not expressed to be subject to the Existing Security,
(ii) the amount of Financial Indebtedness secured by such Lien does not exceed
the principal amount of Financial Indebtedness that was outstanding and secured
by the Existing Security at the time of such repayment or refinancing and
(iii) such Financial Indebtedness is Limited Recourse Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Parent or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.16(b).

 

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“Principal Facility Agreement” means (a) the Existing Amcor Credit Agreements,
(b) the Existing Amcor Note Documents, (c) any Applicable Credit Agreement,
(d) on and after the Availability Date, the Existing Bemis Note Documents and
(e) any other credit agreement, indenture or other agreement or instrument that,
directly or indirectly and in whole or in part, extends, renews, refinances,
refunds or replaces any of the foregoing (in the case of clause (d), on and
after the Availability Date).

 

23

--------------------------------------------------------------------------------



 

“Private Side Information” means information that (a) is not available to all
holders of Traded Securities of Parent and its Subsidiaries and (b) is material
non-public information (for purposes of securities laws of the United States,
Australia, the Bailiwick of Jersey and any other applicable jurisdiction).

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Project” means any project or development undertaken or proposed to be
undertaken by Parent or any Subsidiary involving (a) the acquisition of assets
or property, (b) the development of assets or property for exploitation by
Parent or any Subsidiary or (c) the acquisition and development of assets or
property for exploitation by Parent or any Subsidiary.

 

“Project Assets” means (a) any asset or property of Parent or any Subsidiary
relating to the creation or development of a Project or proposed Project of
Parent or such Subsidiary, including any assets or property of Parent or such
Subsidiary derived from, produced by or related to such Project and (b) any
fully paid shares or other Equity Interests in any Subsidiary that are held by
the direct parent of such Subsidiary, provided that (i) such Subsidiary carries
on no business other than the business of such Project or proposed Project and
(ii) there is no recourse to such direct parent other than to those fully paid
shares or other Equity Interests and the rights and proceeds in respect of such
shares or Equity Interests.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive Private Side
Information.

 

“Quotation Day” means, with respect to any Revolving Loan or Revolving Borrowing
in any currency for any Interest Period, (a) if such currency is US Dollars or
Swiss Francs, the day two Business Days prior to the first day of such Interest
Period, (b) if such currency is Euros, the day two TARGET Days before the first
day of such Interest Period and (c) if such currency is Australian Dollars or
Sterling, the first day of such Interest Period, in each case unless market
practice differs for loans denominated in the same currency as the applicable
Revolving Loans priced by reference to rates quoted in the Relevant Interbank
Market, in which case the Quotation Day for any Revolving Loan or Revolving
Borrowing in such currency shall be determined by the Administrative Agent in
accordance with market practice for such loans priced by reference to rates
quoted in the Relevant Interbank Market (and if quotations would normally be
given by leading banks for such loans priced by reference to rates quoted in the
Relevant Interbank Market on more than one day, the Quotation Day shall be the
last of those days).

 

“Recipient” means any Agent or any Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
representatives and advisors of such Person and of such Person’s Affiliates.

 

24

--------------------------------------------------------------------------------



 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal or leaching into the indoor or
outdoor environment.

 

“Relevant Interbank Market” means (a) with respect to US Dollars, Sterling and
Swiss Francs, the London interbank market, (b) with respect to Euros, the
European interbank market and (c) with respect to Australian Dollars, the
Australian interbank market.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and the unused Aggregate Commitment at such time.

 

“Restricted Lender” has the meaning set forth in Section 1.03.

 

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.

 

“Revolving Borrowing” means Revolving Loans of the same Type and currency, made,
converted or continued on the same date and to the same Borrower and, in the
case of Eurocurrency Revolving Loans, as to which a single Interest Period is in
effect.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the US Dollar Equivalents of the principal amounts of such Lender’s
Revolving Loans outstanding at such time.

 

“Revolving Loan” means a loan made by a Lender pursuant to Section 2.01.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
the Department of Foreign Affairs and Trade (Australia), (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any Person or Persons referred to in clause (a) or (b) above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (c) the Australian government or
(d) the government of the Bailiwick of Jersey.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, or
in respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in the
applicable currency (for delivery on the first day of such Interest Period) with
a

 

25

--------------------------------------------------------------------------------



 

term equivalent to the relevant period as displayed on the applicable Reuters
screen page (currently page LIBOR01 or LIBOR02) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), (b) in
respect of the EURIBO Rate for any Interest Period, the rate per annum equal to
the Euro interbank offered rate administered by the European Money Market
Institute (or any other Person that takes over the administration of such rate)
for such Interest Period, as displayed on the Reuters screen page that displays
such rate (currently page EURIBOR01) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) and (c) in
respect of the AUD Bank Bill Rate for any Interest Period, the Australian Bank
Bill Swap Reference Rate (Bid) administered by the ASX Benchmark Pty Limited
(ACN 616 075 417) (or any other Person that takes over the administration of
such rate) for bills of exchange in Australian Dollars with a term equivalent to
such Interest Period as displayed on the applicable Reuters screen
page (currently page BBSY) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); provided that (i) if, as
to any currency, no Screen Rate shall be available for a particular period but
Screen Rates shall be available for maturities both longer and shorter than such
period at such time, then the Screen Rate for such period shall be the
Interpolated Screen Rate as of such time and (ii) if any Screen Rate, determined
as provided above, would be less than zero, such Screen Rate shall be deemed to
be zero for all purposes.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Significant Item” means any non-cash and non-recurring item of income or
expense of such size, nature or incidence that is relevant to the user’s
understanding of the performance of the entity and is disclosed as a
“Significant Item” in the Accounts.

 

“Significant Subsidiary” means (a) Amcor UK, (b) Amcor US, (c) on and after the
Availability Date, (i) Amcor and (ii) Bemis, (d) each Subsidiary that has total
consolidated tangible assets (including the value of Equity Interests in its
subsidiaries), on any date of determination, equal to or greater than
US$150,000,000 (or the equivalent thereof in any other currency) and (e) any
group of Subsidiaries that, taken together, have total consolidated tangible
assets (including the value of Equity Interests in their subsidiaries), on any
date of determination, equal to or greater than US$300,000,000 (or the
equivalent thereof in any other currency).

 

“Specified Provision” has the meaning set forth in Section 1.03.

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time and
(c) with respect to the AUD Bank Bill Rate, 11:00 a.m., Sydney time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors). 
Such reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR

 

26

--------------------------------------------------------------------------------



 

Revolving Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Subordinated Debt Allowance” means, on any date, Financial Indebtedness of
Parent, a Borrower or any Subsidiary Guarantor that is unsecured and junior and
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent.

 

“Subsequent Borrowing” has the meaning set forth in Section 2.07(d).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) prior to the Availability Date, (i) any Person that is a subsidiary of the
parent within the meaning of part 1.2 division 6 of the Corporations Act or
(ii) any Person (A) prior to the Applicable GAAP Transition Date, that is
otherwise “controlled” by the parent within the meaning of the Applicable GAAP
or (B) on and after the Applicable GAAP Transition Date, the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with the Applicable GAAP as of such date and (b) on and after the Availability
Date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with the Applicable GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity (i) of which Equity Interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (ii) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Parent.

 

“Subsidiary Guarantor” means any Subsidiary of Parent that, on or after the
Effective Date, is a party to, and provides a Guarantee of the Obligations
under, the Guarantee Agreement; provided that, for purposes of Section 6.01,
such Subsidiary shall not be deemed to be a Subsidiary Guarantor or a Loan Party
if the Administrative Agent determines, in its reasonable discretion, that such
Subsidiary is subject to any applicable law (including any financial assistance
rule or any corporate benefit rule) impeding in any material respect the ability
of such Subsidiary to perform in full its obligations under the Guarantee
Agreement (without giving effect to any limitations on such obligations relating
to law that is set forth in the Guarantee Agreement) and advises Parent thereof
in writing.

 

“Substitute Foreign Administrative Agent” has the meaning set forth in
Article VIII.

 

“Swiss Francs” or “CHF” means the lawful currency of Switzerland.

 

27

--------------------------------------------------------------------------------



 

“Syndication Agents” means Bank of America, N.A., BNP Paribas, Citibank, N.A.,
HSBC Bank plc, MUFG Bank, Ltd. and Wells Fargo Bank, N.A., London Branch, each
in its capacity as syndication agent for the credit facility established
hereunder.

 

“TARGET Day” means any day on which both (a) the Trans European Automated
Real-time Gross Settlement Express Transfer (TARGET2) payment system (or, if
such payment system ceases to be operative, such other payment system as shall
be determined by the Administrative Agent to be a replacement therefor for
purposes hereof) is open for the settlement of payments in Euro and (b) banks in
London are open for general business.

 

“Taxes” means all present or future taxes (including, for the avoidance of
doubt, any VAT), levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Test Period” means (a) prior to the Applicable GAAP Transition Date, the period
most recently ended of 12 consecutive months ended on June 30 and December 31 of
each year and (b) on and after the Applicable GAAP Transition Date, the period
of four consecutive fiscal quarters of Parent most recently ended, in each case,
for which Accounts have been delivered (or are required to have been delivered)
pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the first such delivery,
are referred to in Section  3.05(a)).

 

“Titled Person” has the meaning set forth in Article VIII.

 

“Total Net Indebtedness” has the meaning set forth on Annex A (a) prior to the
Applicable GAAP Transition Date, under the heading “Prior to the Applicable GAAP
Transition Date” and (b) on and after the Applicable GAAP Transition Date, under
the heading “On and after the Applicable GAAP Transition Date”.

 

“Total Tangible Assets” means, as of any date, (a) the aggregate amount of the
assets (other than intangible assets, goodwill and deferred tax assets) of
Parent and the Subsidiaries, as disclosed in the most recent Accounts delivered
pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the first such delivery,
referred to in Section 3.05(a)), minus (b) the lesser of (i) the aggregate value
of all Project Assets subject to any Lien securing any Limited Recourse
Indebtedness and (ii) the aggregate principal amount of Limited Recourse
Indebtedness, in each case, as reflected in (or derived from) the most recent
Accounts delivered pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the
first such delivery, referred to in Section 3.05(a)), plus (c) the net cash
proceeds received by Parent from any share capital issuance by Parent
consummated after the date of the most recent balance sheet included in such
Accounts and on or prior to such date.

 

“Traded Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing, in each case that have been issued
pursuant to a public offering under the laws of the United States, Australia,
the Bailiwick of Jersey or any other applicable jurisdiction or pursuant to
Rule 144A or a similar private placement under the laws of the United States,
Australia, the Bailiwick of Jersey or any other applicable jurisdiction.

 

28

--------------------------------------------------------------------------------



 

“Transaction Agreement” means the Transaction Agreement dated as of August 6,
2018, by and among Amcor, New Amcor, Merger Sub and Bemis, together with the
exhibits thereto, the Scheme (as defined therein) implemented pursuant thereto
and the Deed Poll (as defined therein) entered in connection therewith.

 

“Transactions” means (a) the execution, delivery and performance by Parent and
each other Loan Party of the Loan Documents to which it is a party, (b) in the
case of the Borrowers, the borrowing of Revolving Loans hereunder and the use of
the proceeds thereof, (c) the consummation of the Combination Transactions and
the Existing Credit Agreement Refinancing, (d) the execution, delivery and
performance by Parent and each other Loan Party of the Applicable Credit
Agreements and related loan documentation to which it is a party and (e) the
payment of fees and expenses incurred in connection with the foregoing.

 

“Type”, when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether the rate of interest on such Revolving Loan, or on the
Revolving Loans comprising such Revolving Borrowing, is determined by reference
to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the AUD Bank Bill
Rate or the Alternate Base Rate.

 

“United States” means the United States of America.

 

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

 

“Unsecured Rating” means, with respect to the rating by Moody’s or S&P in
relation to any Person at any time, (a) the public rating assigned by Moody’s or
S&P, as the case may be, to the Index Debt of such Person at such time or (b) if
Moody’s or S&P, as the case may be, shall not have in effect at such time a
rating referred to in clause (a), then the public corporate rating (however
denominated) assigned by Moody’s or S&P, as the case may be, to such Person at
such time.

 

“Unused Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Revolving Credit Exposure of
such Lender at such time.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
the principal amount of any Revolving Loan denominated in US Dollars, such
amount, and (b) with respect to the principal amount of any Revolving Loan
denominated in an Alternative Currency, the equivalent in US Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Alternative Currency at the time in
effect under the provisions of Section 1.05.

 

“US Dollars” or “US$” refers to lawful money of the United States.

 

“US GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04(a), from time to time.

 

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

29

--------------------------------------------------------------------------------



 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.

 

“VAT Supplier” has the meaning set forth in Section 2.16(l).

 

“VAT Recipient” has the meaning set forth in Section 2.16(l).

 

“VAT Relevant Party” has the meaning set forth in Section 2.16(l).

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.    Classification of Revolving Loans and Revolving Borrowings. 
For purposes of this Agreement, Revolving Loans and Revolving Borrowings may be
classified and referred to by Type (e.g., a “LIBOR Revolving Loan” or a “EURIBOR
Revolving Borrowing”).

 

SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any

 

30

--------------------------------------------------------------------------------



 

definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this
Agreement.  In relation to any Lender that is incorporated in Germany or
otherwise is subject to the regulations referred to below (each, a “Restricted
Lender”), any representation, warranty or covenant set forth herein that refers
to Sanctions and/or a Sanctioned Person (each, a “Specified Provision”) shall
only apply for the benefit of such Restricted Lender to the extent that such
Specified Provision would not result in (i) a violation of, conflict with or
liability under EU Regulation (EC) 2271/96 (or any implementing law or
regulation in any member state of the European Union or the United Kingdom) or
(ii) a violation of or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 paragraph 1 no. 3
foreign trade law (AWG) (Außenwirtschaftsgesetz)) or a similar anti-boycott
statute (the “Mandatory Restrictions”).  In the case of any consent or direction
by Lenders in respect of any Specified Provision of which a Restricted Lender
does not have the benefit due to a Mandatory Restriction, then, notwithstanding
anything to the contrary in the definition of Required Lenders, for so long as
such Restricted Lender shall be subject to a Mandatory Restriction, the
Commitment and Revolving Credit Exposure of such Restricted Lender will be
disregarded for the purpose of determining whether the requisite consent of the
Lenders has been obtained or direction by the requisite Lenders has been made,
it being agreed, however, that, unless, in connection with any such
determination, the Administrative Agent shall have received written notice from
any Lender stating that such Lender is a Restricted Lender with respect thereto,
each Lender shall be presumed, in connection with such determination, not to be
a Restricted Lender.

 

SECTION 1.04.    Accounting Terms; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with (a) prior to the
Applicable GAAP Transition Date, the Australian Accounting Standards as in
effect from time to time and (b) on and after the Applicable GAAP Transition
Date, US GAAP as in effect from time to time; provided that if Parent, by notice
to the Administrative Agent, shall request an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in the
Applicable GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent or the Required Lenders, by notice to Parent,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in the
Applicable GAAP or in the application thereof, then (i) such provision shall be
interpreted on the basis of the Applicable GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
(ii) Parent shall provide such statements of reconciliation as are reasonably
necessary to enable calculations of any ratio or amount set forth herein on the
basis of the Applicable GAAP as in effect and applied before such change shall
have become effective.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial

 

31

--------------------------------------------------------------------------------



 

Accounting Standard having a similar result or effect) to value any Financial
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value” as
defined therein, (ii) any treatment of Financial Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Financial Indebtedness in a
reduced or bifurcated manner as described therein, and such Financial
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (iii) any treatment of any lease (or similar arrangement conveying the
right to use) as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under Australian GAAP as in effect on
December 31, 2017, as a result of the effectiveness of the Australian Accounting
Standards Board AAS 16 (Leases) (or any other Australian Accounting Standard
having a similar result or effect) (and related interpretations), and (iv) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under US GAAP as in effect on December 31, 2017, as a
result of the effectiveness of the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations).

 

(b)           All computations in respect of EBITDA or Net Interest Expense for
any period required to be made hereunder giving pro forma effect to any Material
Acquisition or Material Disposition shall be calculated as if such transaction
had occurred on the first day of such period as follows: (i) historical revenues
and other historical income statement items (whether positive or negative)
directly attributable to the property or Person subject to such Material
Acquisition or Material Disposition (x) in the case of a Material Acquisition,
shall be included (but without giving effect to any cost savings or synergies)
and (y) in the case of a Material Disposition, shall be excluded and (ii) any
retirement of Financial Indebtedness and any Financial Indebtedness incurred or
assumed by Parent or any of the Subsidiaries in connection therewith shall be
given pro forma effect as if the same had occurred on the first day of such
period (and if any such Financial Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Financial Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedge
Agreement applicable to such indebtedness if such Hedge Agreement has a
remaining term in excess of 12 months)).

 

SECTION 1.05.    Currency Translation.  The Administrative Agent shall determine
the US Dollar Equivalent of any Revolving Borrowing denominated in an
Alternative Currency two Business Days prior to the initial Interest Period
therefor and as of the date two Business Days prior to the commencement of each
subsequent Interest Period therefor, in each case using the Exchange Rate for
such Alternative Currency in relation to US Dollars in effect on the date of
determination, and such amount shall, except as provided in the penultimate
sentence of this Section, be the US Dollar Equivalent of such Revolving
Borrowing until the next required calculation thereof pursuant to this
sentence.  The Administrative Agent may also determine the US Dollar Equivalent
of any Revolving Borrowing denominated in an Alternative Currency as of such
other dates as the Administrative Agent shall select in its discretion, in each
case using the Exchange Rate in effect on the date of determination, and such
amount shall be the US Dollar Equivalent of such Revolving Borrowing until the
next calculation thereof pursuant to this Section.  The Administrative Agent
shall notify Parent and the Lenders of each determination of the US Dollar
Equivalent of each Revolving Borrowing denominated in an Alternative Currency.

 

32

--------------------------------------------------------------------------------



 

SECTION 1.06.    Syndicated Facility Agreement.  This Agreement is a “syndicated
facility agreement” for the purposes of section 128F(11)(a) of the Australian
Tax Act.

 

SECTION 1.07.    Interest Rate; LIBOR Notification.  The interest rate on LIBOR
Revolving Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Revolving Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13(b),
Section 2.13(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify Parent, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on LIBOR Revolving Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Screen Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including whether the composition or characteristics
of any such alternative, successor or replacement reference rate, as it may or
may not be adjusted pursuant to Section 2.13(b), will be similar to, or produce
the same value or economic equivalence of, the LIBO Rate or have the same volume
or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 

SECTION 1.08.    Most Favored Nation Provision.  In the event that any
Applicable Credit Agreement shall contain any financial covenant, any
restrictive covenant, any event of default, any subsidiary guarantee or any
collateral requirement (each, an “MFN Provision”) that is either not set forth
in this Agreement or any other Loan Document, or is more restrictive on Parent
and the Subsidiaries or otherwise more favorable to the lenders or other
creditors thereunder than the corresponding provisions set forth in this
Agreement or such other Loan Document, then this Agreement or such other Loan
Document, as applicable, shall automatically be deemed to have been amended to
incorporate such MFN Provision, mutatis mutandis, as if set forth fully herein
or therein, without any further action required on the part of any Person,
effective as of the date when such MFN Provision became effective under such
Applicable Credit Agreement.  Parent shall execute any and all further documents
and agreements, including amendments hereto, and shall take all such further
actions, as shall be reasonably requested by the Administrative Agent to give
effect to this paragraph.  Failure by Parent or any Subsidiary to observe or
perform any provision incorporated pursuant to this Section shall constitute an
Event of Default under clause (d) of Article VII, provided that the period of
grace (if any) applicable to the failure to observe or perform the MFN Provision
set forth in the Applicable Credit Agreement shall also apply hereunder.

 

SECTION 1.09.    Effectuation of the Combination Transactions.  All references
herein to Parent and its Subsidiaries upon the consummation of any Combination
Transaction shall be deemed to be references to such Persons after giving effect
to such

 

33

--------------------------------------------------------------------------------



 

Combination Transaction.  In addition, (a) any representations or warranties
made or deemed to be made on any date on which a Combination Transaction is
consummated shall be made or deemed to be made after giving effect to the
consummation of such Combination Transaction and the provisions of clause
(b) below and (b) upon the consummation of the Bemis Merger, Total Tangible
Assets shall be redetermined to give pro forma effect to the Bemis Merger as if
it had occurred on the date of the applicable balance sheet referred to in the
definition of the term Total Tangible Assets.

 

SECTION 1.10.    Divisions.  For all purposes under this Agreement, in
connection with any Division: (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in US Dollars or
any Alternative Currency to each Borrower from time to time during the
Availability Period in an aggregate principal amount for all such Revolving
Loans that will not result in (a) the Aggregate Revolving Credit Exposure
exceeding the Aggregate Commitment or (b) the Revolving Credit Exposure of any
Lender exceeding its Commitment.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02.    Revolving Loans and Revolving Borrowings.  (a)  Each Revolving
Loan shall be made as part of a Revolving Borrowing consisting of Revolving
Loans of the same Type and currency made by the Lenders ratably in accordance
with their respective Commitments to the same Borrower.  The failure of any
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Revolving Loans as required.

 

(b)           Subject to Section 2.13, (i) each Revolving Borrowing denominated
in US Dollars shall be comprised entirely of ABR Revolving Loans or LIBOR
Revolving Loans, as the applicable Borrower (or Parent on its behalf) may
request in accordance herewith, (ii) each Revolving Borrowing denominated in
Sterling or Swiss Francs shall be comprised entirely of LIBOR Revolving Loans,
(iii) each Revolving Borrowing denominated in Euros shall be comprised entirely
of EURIBOR Revolving Loans and (iv) each Revolving Borrowing denominated in
Australian Dollars shall be comprised entirely of BBR Revolving Loans.  Each
Lender at its option may make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Revolving Loan; provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Revolving Loan in accordance with the terms of
this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, and at the time each ABR Revolving Borrowing is made, such
Revolving Borrowing shall be in an aggregate amount that is an integral multiple
of the Borrowing Multiple

 

34

--------------------------------------------------------------------------------



 

and not less than the Borrowing Minimum; provided that (i) a Eurocurrency
Revolving Borrowing that results from a continuation of an outstanding
Eurocurrency Revolving Borrowing may be in an aggregate amount that is equal to
such outstanding Eurocurrency Revolving Borrowing and (ii) an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments.  Revolving Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Revolving Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert to or
continue, any Eurocurrency Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

SECTION 2.03.    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower (or Parent on its behalf) shall notify the
Applicable Agent (a) in the case of a LIBOR Revolving Borrowing denominated in
US Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Revolving Borrowing, (b) in the case of a LIBOR
Revolving Borrowing denominated in Sterling or Swiss Francs, a EURIBOR Revolving
Borrowing or a BBR Revolving Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Revolving Borrowing or
(c) in the case of an ABR Revolving Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed Revolving Borrowing.  Each such
request shall be made by hand delivery, transmission by electronic mail (in .pdf
or .tif format) or facsimile to the Applicable Agent of a written Borrowing
Request executed by a Financial Officer of the applicable Borrower (or, if
applicable, of Parent).  Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrower requesting such Revolving Borrowing (or on whose
behalf Parent is requesting such Revolving Borrowing);

 

(ii)           the currency and the principal amount of such Revolving
Borrowing;

 

(iii)          the date of such Revolving Borrowing, which shall be a Business
Day;

 

(iv)          the Type of such Revolving Borrowing;

 

(v)           in the case of a Eurocurrency Revolving Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(vi)          the location and number of the account of the applicable Borrower
to which funds are to be disbursed, and identifying information with respect to
the applicable recipient bank (and any correspondent bank, if applicable) (which
shall be reasonably satisfactory to the Applicable Agent).

 

If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower (or Parent on its behalf) shall be deemed to have
selected US Dollars.  If no election as to the Type of Revolving Borrowing is
specified, then the requested Revolving Borrowing shall be (A) in the case of a
Revolving Borrowing denominated in US Dollars, an ABR Revolving Borrowing,
(B) in the case of a Revolving Borrowing denominated in Euro, a EURIBOR
Revolving Borrowing, (C) in the case of a Revolving Borrowing denominated in

 

35

--------------------------------------------------------------------------------



 

Australian Dollars, a BBR Revolving Borrowing and (D) in the case of a Revolving
Borrowing denominated in Sterling or Swiss Francs, a LIBOR Revolving Borrowing. 
If no Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each Lender of the requested Revolving Borrowing of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Revolving Borrowing.

 

SECTION 2.04.    [Reserved].

 

SECTION 2.05.    Funding of Revolving Borrowings.  (a)  Each Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds in the applicable currency by
1:30 p.m., New York City time, to the account of the Applicable Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Applicable Agent will make such Revolving Loans available to the applicable
Borrower by promptly remitting the amounts so received, in like funds, to the
account designated in the applicable Borrowing Request.

 

(b)           Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Revolving Borrowing that such Lender
will not make available to the Applicable Agent such Lender’s share of such
Revolving Borrowing, the Applicable Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Revolving Borrowing available to the
Applicable Agent, then the applicable Lender and such Borrower severally agree
to pay to the Applicable Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to such Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of a payment to be made by such Lender,
(A) if denominated in US Dollars, the greater of (x) the NYFRB Rate and (y) a
rate determined by such Agent in accordance with banking industry rules on
interbank compensation and (B) if denominated in an Alternative Currency, the
greater of (x) the rate reasonably determined by such Agent to be the cost to it
of funding such amount (which determination will be conclusive absent manifest
error) and (y) a rate determined by such Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by such Borrower, the interest rate applicable to the subject Revolving
Loan pursuant to Section 2.12.  If any Borrower and such Lender shall pay such
interest to the Applicable Agent for the same or an overlapping period, the
Applicable Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender pays such amount
to the Applicable Agent, then the applicable Borrower shall not be required to
pay such amount to the Applicable Agent and such amount shall constitute such
Lender’s Revolving Loan included in such Revolving Borrowing.  Any payment by
any Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the Applicable
Agent.

 

SECTION 2.06.    Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type and, in the case of a Eurocurrency Revolving Borrowing,
shall have an initial Interest Period as specified in the applicable Borrowing
Request or as otherwise provided in Section 2.03.  Thereafter, the applicable
Borrower (or Parent on its behalf) may elect to convert such Revolving Borrowing
(if denominated in US Dollars) to a Revolving Borrowing of a different Type or
to continue such Revolving Borrowing and, in the case of a Eurocurrency

 

36

--------------------------------------------------------------------------------



 

Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  A Borrower (or Parent on its behalf) may elect different options
with respect to different portions of an affected Revolving Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Revolving Loans comprising such Revolving Borrowing and the Revolving Loans
resulting from an election made with respect to any such portion shall be
considered a separate Revolving Borrowing.  Notwithstanding any other provision
of this Section, no Borrower shall be permitted to change the currency of any
Revolving Borrowing or elect an Interest Period for a Eurocurrency Revolving
Borrowing that does not comply with Section 2.02(d).

 

(b)           To make an election pursuant to this Section, the applicable
Borrower (or Parent on its behalf) shall notify the Applicable Agent of such
election by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
and in the currency resulting from such election to be made on the effective
date of such election.  Each such election shall be made by hand delivery,
transmission by electronic mail (in .pdf or .tif format) or facsimile to the
Applicable Agent of a written Interest Election Request executed by a Financial
Officer of the applicable Borrower (or, if applicable, of Parent).  Each
Interest Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

 

(i)            the Revolving Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Revolving Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          the Type of the resulting Revolving Borrowing; and

 

(iv)          if the resulting Revolving Borrowing is to be a Eurocurrency
Revolving Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Revolving
Borrowing but does not specify an Interest Period, then the applicable Borrower
(or Parent on its behalf) shall be deemed to have selected an Interest Period of
one month’s duration.

 

(c)           Promptly following receipt of an Interest Election Request in
accordance with this Section, the Applicable Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Revolving
Borrowing.

 

(d)           If the applicable Borrower (or Parent on its behalf) fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Revolving Borrowing is repaid as provided herein, at the end
of such Interest Period, (i) in the case of a LIBOR Revolving Borrowing
denominated in US Dollars, such Revolving Borrowing shall be converted to an ABR
Revolving Borrowing and (ii) in the case of a LIBOR Revolving Borrowing
denominated in Sterling or Swiss Francs, a EURIBOR Revolving Borrowing or a BBR
Revolving Borrowing,

 

37

--------------------------------------------------------------------------------



 

such Revolving Borrowing shall be continued as a Revolving Borrowing of the
applicable Type with an Interest Period of one month.

 

(e)           Notwithstanding any contrary provision hereof, if an Event of
Default under clause (h) or (i) of Article VIII has occurred and is continuing
with respect to any Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of the Required
Lenders, has notified Parent of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Revolving Borrowing
denominated in US Dollars may be converted to or continued as a LIBOR Revolving
Borrowing, (ii) unless repaid, each LIBOR Revolving Borrowing denominated in US
Dollars shall be converted to an ABR Revolving Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each LIBOR Revolving
Borrowing denominated in Sterling or Swiss Francs, EURIBOR Revolving Borrowing
and BBR Revolving Borrowing shall be continued as a Revolving Borrowing of the
applicable Type with an Interest Period of one month’s duration.

 

SECTION 2.07.    Termination and Reduction of Commitments; Increase of
Commitments.  (a)  Unless previously terminated, the Commitments shall
automatically terminate on the earlier of (i) the Maturity Date and (ii) unless
the Availability Date shall have occurred on or prior to the Commitment Outside
Date, the Commitment Outside Date.

 

(b)           Parent may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$5,000,000 and (ii) Parent shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Aggregate Revolving Credit Exposure would
exceed the Aggregate Commitment.

 

(c)           Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by Parent pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by Parent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

(d)           Parent may at any time and from time to time, after the
Availability Date, by written notice to the Administrative Agent (which shall
promptly upon receipt deliver a copy thereof to each of the Lenders) executed by
Parent and one or more financial institutions (any such financial institution
being referred to as an “Increasing Lender”), which may include any Lender,
cause Commitments of the Increasing Lenders to be increased (or cause the
Increasing Lenders to extend new Commitments) in an amount for each Increasing
Lender (which shall not be less than US$5,000,000) set forth in such notice;
provided that (i) no Lender shall have any obligation to increase its Commitment
pursuant to this paragraph, (ii) after giving effect to any increase in the
Commitments pursuant to this paragraph (a “Commitment Increase”), the sum of
(A) the aggregate amount of all Commitment Increases established pursuant to
this paragraph

 

38

--------------------------------------------------------------------------------



 

plus (B) the aggregate amount of all “Commitment Increases” (or equivalent term)
established under and as defined in any Multi-Year Revolving Credit Agreement
shall not exceed US$500,000,000, (iii) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld, delayed or conditioned) and
(iv) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and Parent (an “Accession Agreement”).  Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party (and the effectiveness of the new Commitment of such Lender in accordance
with this paragraph), such Increasing Lender shall thereafter be deemed to be a
party to this Agreement and shall be entitled to all rights, benefits and
privileges accorded a Lender hereunder and subject to all obligations of a
Lender hereunder.  Each Commitment Increase shall become effective on the date
specified in the applicable notice delivered pursuant to this paragraph (which
date shall be at least five Business Days after the date of delivery of such
notice); provided that no Commitment Increase shall become effective unless
(A) the Administrative Agent shall have received such opinions, documents and
certificates consistent with those delivered under Section 4.01(b), 4.01(c),
4.02(b) or 4.02(c) with respect to such Commitment Increase as the
Administrative Agent may reasonably request, (B) on the effective date of such
Commitment Increase, the representations and warranties of the Loan Parties set
forth in the Loan Documents shall be true and correct (x) in the case of the
representations and warranties qualified as to materiality, in all respects and
(y) otherwise, in all material respects, in each case on and as of the date of
such effectiveness, except in the case of any such representation and warranty
that expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date (provided
that (I) in the case of the representations and warranties set forth in Sections
3.05(b) and 3.08(a), each reference therein to the Effective Date shall be
deemed to be a reference to the effective date of such Commitment Increase and
(II) in the case of the representation and warranty set forth in
Section 3.05(b), the reference therein to June 30, 2018 shall be deemed to be a
reference to the date of Parent’s audited consolidated Accounts most recently
delivered to the Administrative Agent pursuant to Section 5.01(a)), (C) no
Default shall have occurred and be continuing and (D) the Administrative Agent
shall have received a certificate dated such date and executed by a Financial
Officer of Parent to the effect that the conditions set forth in clauses (B) and
(C) above shall have been satisfied.  The Administrative Agent shall notify
Parent and the Lenders of the effective date of each Commitment Increase (the
“Increase Effective Date”), and such notice shall be conclusive and binding.  On
the Increase Effective Date of any Commitment Increase, (i) the aggregate
principal amount of any Revolving Loans outstanding (the “Existing Borrowings”)
immediately prior to such Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (ii) each Increasing Lender that shall have had a
Commitment prior to such Commitment Increase shall pay to the Applicable Agent
by wire transfer of immediately available funds in each applicable currency an
amount equal to the difference between (A) the product of (1) such Lender’s
Applicable Percentage (calculated after giving effect to such Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing (as
hereinafter defined) and (B) the product of (1) such Lender’s Applicable
Percentage (calculated without giving effect to such Commitment Increase)
multiplied by (2) the amount of each Existing Borrowing, (iii) each Increasing
Lender that shall not have had a Commitment prior to such Commitment Increase
shall pay to the Applicable Agent by wire transfer of immediately available
funds in each applicable currency an amount equal to the product of (1) such
Increasing Lender’s Applicable Percentage (calculated after giving effect to
such Commitment Increase) multiplied by (2) the amount of each Subsequent
Borrowing, (iv) after the Applicable Agent receives the funds specified in
clauses (ii) and (iii) above, the Applicable Agent shall remit (in the
applicable currency) to each Lender the portion of such funds that is equal to
the difference (if

 

39

--------------------------------------------------------------------------------



 

positive) between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to such Commitment Increase) multiplied by
(2) the amount of each Existing Borrowing, and (B) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing, (v) after
the effectiveness of such Commitment Increase, the Borrowers shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in amounts and currencies
equal to the amounts and currencies of the Existing Borrowings and of the Types
and for the Interest Periods specified in a Borrowing Request delivered to the
Applicable Agent in accordance with Section 2.03, (vi) each Lender shall be
deemed to hold its Applicable Percentage of each Subsequent Borrowing
(calculated after giving effect to such Commitment Increase) and (vii) the
Borrowers shall pay each Lender any and all accrued but unpaid interest on its
Revolving Loans comprising the Existing Borrowings.  To the extent the Existing
Borrowings include any Eurocurrency Revolving Borrowings, the deemed payments of
such Existing Borrowings made pursuant to clause (i) above shall be subject to
compensation by the Borrowers pursuant to the provisions of Section 2.15 if the
Increase Effective Date occurs other than on the last day of the Interest
Period(s) relating thereto.

 

SECTION 2.08.    Repayment of Revolving Loans; Extension of Maturity Date;
Evidence of Debt.  (a)  Each Borrower hereby unconditionally promises to pay to
the Applicable Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made by such Lender to such Borrower on the
Maturity Date (in the case of any Declining Lender, without giving effect to the
extension thereof pursuant to Section 2.08(b)).

 

(b)           Parent may, after the Availability Date, by delivery of a Maturity
Date Extension Request to the Administrative Agent (which shall promptly upon
receipt deliver a copy thereof to each of the Lenders), request that the Lenders
extend the Maturity Date for an additional period of one year; provided that
(i) Parent shall provide no more than one Maturity Date Extension Request in any
12-month period and (ii) there shall be no more than two extensions of the
Maturity Date pursuant to this Section; provided further that, no extension may
result in the Maturity Date as so extended being more than three years after the
date of effectiveness of such extension.  Each Lender shall, by notice to Parent
and the Administrative Agent given not later than the 20th day after the date of
the Administrative Agent’s receipt of the Maturity Date Extension Request from
Parent, advise Parent whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender”, and
each Lender declining to agree to a requested extension being called a
“Declining Lender”).  Any Lender that has not so advised Parent and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect.  The decision to agree
or withhold agreement to any Maturity Date Extension Request shall be at the
sole discretion of each Lender.  The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).  The
principal amount of any outstanding Revolving Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date the Borrowers shall also make such other prepayments of the Revolving Loans
pursuant to Section 2.09 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, (x) the Aggregate Revolving Credit Exposure would not
exceed the Aggregate Commitment and (y) the Revolving Credit Exposure of any
Lender would

 

40

--------------------------------------------------------------------------------



 

not exceed its Commitment.  Parent shall have the right, pursuant to and in
accordance with Section 2.18(b), at any time prior to the Existing Maturity
Date, to replace a Declining Lender with a Lender or other financial institution
that will agree to the applicable Maturity Date Extension Request, and any such
replacement Lender shall for all purposes constitute a Consenting Lender. 
Notwithstanding the foregoing, no extension of the Maturity Date pursuant to
this paragraph shall become effective unless (i) the Administrative Agent shall
have received such opinions, documents and certificates consistent with those
delivered under Section 4.01(b), 4.01(c), 4.02(b) or 4.02(c) with respect to
such extension as the Administrative Agent may reasonably request, (ii) on the
date of effectiveness of such extension, the representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct
(x) in the case of the representations and warranties qualified as to
materiality, in all respects and (y) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date (provided that (I) in the case of the representations and warranties set
forth in Sections 3.05(b) and 3.08(a), each reference therein to the Effective
Date shall be deemed to be a reference to the date of effectiveness of such
extension and (II) in the case of the representation and warranty set forth in
Section 3.05(b), the reference therein to June 30, 2018 shall be deemed to be a
reference to the date of Parent’s audited consolidated Accounts most recently
delivered to the Administrative Agent pursuant to Section 5.01(a)), (iii) on the
date of effectiveness of such extension, no Default shall have occurred and be
continuing and (iv) the Administrative Agent shall have received a certificate
dated the date of effectiveness of such extension and executed by a Financial
Officer of Parent to the effect that the conditions set forth in clauses
(ii) and (iii) above shall have been satisfied.

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Revolving Loan made by such Lender, including the
amounts of principal, interest and fees payable and paid to such Lender from
time to time hereunder.

 

(d)           The records maintained by the Administrative Agent and the Lenders
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrowers in respect of the Revolving Loans and interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note.  In such event, each Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Revolving Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

 

SECTION 2.09.    Prepayment of Revolving Loans.  (a)  The Borrowers shall have
the right at any time and from time to time to prepay any Revolving Borrowing in
whole or in part, subject to the requirements of this Section.

 

41

--------------------------------------------------------------------------------



 

(b)           If, on any date, the Aggregate Revolving Credit Exposure shall
exceed the Aggregate Commitment, then the applicable Borrowers shall, (i) if any
ABR Revolving Borrowing is then outstanding, not later than the next Business
Day following receipt of notice of such excess from the Administrative Agent,
prepay Revolving Borrowings in an aggregate amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Revolving Borrowings on such day) and (B) the amount of such
ABR Revolving Borrowings and (ii) if no ABR Revolving Borrowing is then
outstanding or such excess is not eliminated after giving effect to any
prepayment of Revolving Borrowings made pursuant to the foregoing clause (i), on
the last day of each successive Interest Period for any Eurocurrency Revolving
Borrowing occurring after receipt of notice of such excess from the
Administrative Agent, prepay Revolving Borrowings in an aggregate amount equal
to the lesser of (1) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Revolving Borrowings on such day) and (2) the
amount of the applicable Eurocurrency Revolving Borrowing.  Notwithstanding the
foregoing, if on any date the Aggregate Revolving Credit Exposure shall exceed
105% of the Aggregate Commitment, then the Borrowers shall, not later than the
next Business Day following receipt of notice of such excess from the
Administrative Agent to Parent, prepay one or more Revolving Borrowings in an
aggregate amount equal to the amount necessary to eliminate such excess.

 

(c)           Prior to any optional or mandatory prepayment of Revolving
Borrowings hereunder, the Borrowers shall select the Revolving Borrowing or
Revolving Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) of this Section.

 

(d)           The applicable Borrower shall notify the Applicable Agent by
telephone (confirmed by hand delivery, transmission by electronic mail (in .pdf
or .tif format) or facsimile promptly thereafter) of any optional prepayment and
any mandatory prepayment hereunder (i) in the case of a LIBOR Revolving
Borrowing denominated in US Dollars, not later than 12:00 noon, New York City
time, three Business Days before the date of such prepayment (or, in the case of
a prepayment under paragraph (b) of this Section, as soon thereafter as
practicable), (ii) in the case of a LIBOR Revolving Borrowing denominated in
Sterling or Swiss Francs, a EURIBOR Revolving Borrowing or a BBR Revolving
Borrowing, not later than 12:00 noon, New York City time, four Business Days
before the date of such prepayment (or, in the case of a prepayment under
paragraph (b) of this Section, as soon thereafter as practicable) and (iii) in
the case of an ABR Revolving Borrowing, not later than 12:00 noon, New York City
time, on the date of such prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Revolving
Borrowing or portion thereof to be prepaid; provided that a notice of prepayment
of any Borrowing under paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by Parent (by notice to the Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Applicable Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Revolving Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.10.    [Reserved].

 

42

--------------------------------------------------------------------------------



 

SECTION 2.11.    Fees.  (a)  Parent agrees to pay to the Administrative Agent,
in US Dollars, for the account of each Lender a commitment fee, which shall
accrue at the Applicable Rate on the average daily Unused Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates.  Commitment fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the 15th day following such last day, commencing on the
first such date to occur after the date hereof, and in the event of the
termination in whole of the Commitment of any Lender, on the date of such
termination.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)           Parent agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Parent and the Administrative Agent.

 

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.12.    Interest.  (a)  The Revolving Loans comprising each ABR
Revolving Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)           The Revolving Loans comprising each LIBOR Revolving Borrowing
shall bear interest at (i) in the case of a Revolving Borrowing denominated in
US Dollars, the Adjusted LIBO Rate and (ii) in the case of a Revolving Borrowing
denominated in Sterling or Swiss Francs, the LIBO Rate, in each case for the
Interest Period in effect for such Revolving Borrowing plus the Applicable Rate.

 

(c)           The Revolving Loans comprising each EURIBOR Revolving Borrowing
shall bear interest at the EURIBO Rate for the Interest Period in effect for
such Revolving Borrowing plus the Applicable Rate.

 

(d)           The Revolving Loans comprising each BBR Revolving Borrowing shall
bear interest at the AUD Bank Bill Rate for the Interest Period in effect for
such Revolving Borrowing plus the Applicable Rate.

 

(e)           [Reserved].

 

(f)            Notwithstanding the foregoing, if any principal of or interest on
any Revolving Loan or any fee or other amount payable by any Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
or interest on any Revolving Loan, 2% per annum plus the rate otherwise
applicable to such Revolving Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

 

(g)           Accrued interest on each Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Revolving Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Revolving Loan (other than a

 

43

--------------------------------------------------------------------------------



 

prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Revolving Loan shall
be payable on the effective date of such conversion.  All interest shall be
payable in the currency in which the applicable Revolving Loan is denominated.

 

(h)           All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and
(ii) interest on Revolving Loans denominated in Australian Dollars or Sterling
shall be computed on the basis of a year of 365 days (or, in the case of ABR
Revolving Loans, 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, AUD Bank
Bill Rate or Alternate Base Rate shall be determined by the Applicable Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13.    Alternate Rate of Interest.  (a)  If prior to the commencement
of any Interest Period for any Eurocurrency Revolving Borrowing denominated in
any currency:

 

(i)            the Applicable Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or
the AUD Bank Bill Rate, as the case may be, for Revolving Loans denominated in
the applicable currency for such Interest Period; or

 

(ii)           the Applicable Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the AUD Bank Bill Rate, as
the case may be, for Revolving Loans denominated in the applicable currency for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the Revolving Loans included in such Revolving
Borrowing for such Interest Period;

 

then the Applicable Agent shall give notice thereof (which may be by telephone)
to Parent and the Lenders as promptly as practicable and, until the Applicable
Agent notifies Parent and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, an affected Eurocurrency Revolving Borrowing denominated in the
applicable currency and for such Interest Period shall be ineffective, (B) any
affected Eurocurrency Revolving Borrowing that is requested to be continued
shall (1) if denominated in US Dollars, unless repaid, be continued as an ABR
Revolving Borrowing or (2) otherwise, be repaid on the last day of the then
current Interest Period applicable thereto and (C) any Borrowing Request for an
affected Eurocurrency Revolving Borrowing shall (1) if denominated in US
Dollars, be deemed a request for an ABR Revolving Borrowing or (2) otherwise, be
ineffective (and no Lender shall be obligated to make a Revolving Loan on
account thereof).

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) of this Section have arisen
(including because the applicable Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section have not arisen but
either (A) the

 

44

--------------------------------------------------------------------------------



 

supervisor for the administrator of the applicable Screen Rate has made a public
statement that the administrator of the applicable Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (B) the supervisor for the administrator or the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which the applicable Screen Rate will
permanently or indefinitely cease to be published (and there is no successor
administrator that will continue publication of the applicable Screen Rate) or
(C) the supervisor for the administrator of the applicable Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the applicable
Screen Rate may no longer be used for determining interest rates for loans
denominated in the applicable currency, then the Administrative Agent and Parent
shall endeavor in good faith to establish an alternate rate of interest to the
LIBO Rate, the EURIBO Rate or the AUD Bank Bill Rate, as the case may be, that
gives due consideration to the then prevailing market convention in the United
States for determining a rate of interest for syndicated loans denominated in
the applicable currency at such time, and the Administrative Agent and Parent
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (it being understood that such amendment shall not reduce the
Applicable Rate); provided that if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this paragraph (b) (but, in the
case of the circumstances described in clause (ii)(A) or (ii)(B) of the first
sentence of this paragraph (b), only to the extent the applicable Screen Rate
for such Interest Period is not available or published at such time on a current
basis), clauses (A) through (C) of paragraph (a) of this Section shall be
applicable.

 

SECTION 2.14.    Increased Costs.  (a)  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)           impose on any Lender or the Relevant Interbank Market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Revolving Loans; or

 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Eurocurrency Revolving Loan (or of maintaining its obligation to make any
such Revolving Loan) or to reduce the amount of any sum received or receivable
by such Lender or other Recipient hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or other

 

45

--------------------------------------------------------------------------------



 

Recipient (subject to paragraphs (c) and (d) of this Section), Parent will pay
to such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has had the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
or the Revolving Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then, from time to time upon request of such Lender (subject to paragraphs
(c) and (d) of this Section), Parent will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           A certificate of a Lender or other Recipient setting forth the
amount or amounts necessary to compensate such Lender or its holding company or
such other Recipient, as the case may be, as specified in paragraph (a) or
(b) of this Section, including in reasonable detail a description of the basis
for such claim for compensation and an explanation of how such amount or amounts
were determined, shall be delivered to Parent and shall be conclusive absent
manifest error; provided that no Lender shall deliver such certificate, and seek
compensation under paragraph (a) or (b) of this Section, unless such Lender is
generally seeking, or intends generally to seek, compensation from similarly
situated borrowers under similar credit facilities (to the extent such Lender
has the right under such similar credit facilities to do so) with respect to the
applicable Change in Law.  Parent shall pay to such Lender or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Parent shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies Parent of the Change in Law or other circumstance giving rise to
such increased costs or expenses or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law or
other circumstance giving rise to such increased costs or expenses or reductions
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15.    Break Funding Payments.  In the event of (a) the payment by any
Borrower of any principal of any Eurocurrency Revolving Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion or continuation of any Eurocurrency
Revolving Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure by any Borrower to borrow (other than as a result of
the failure of any Lender to fund a Revolving Loan required to be funded by it
hereunder), convert, continue or prepay any Eurocurrency Revolving Loan on the
date or in the amount specified in any notice delivered pursuant hereto (whether
or not such notice may be revoked in accordance with the terms hereof) or
(d) the assignment of any Eurocurrency Revolving Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by Parent
pursuant to Section 2.18, then, in any such event, Parent shall (subject to the
penultimate

 

46

--------------------------------------------------------------------------------



 

sentence of this Section) compensate each Lender for the loss, cost and expense
(but not for any anticipated profits) attributable to such event, including, to
the extent that any of the foregoing Revolving Loans are denominated in an
Alternative Currency, the actual costs and expenses of such Lender attributable
to the premature unwinding of any Hedge Agreement entered into by such Lender in
respect to the foreign currency exposure attributable to such Revolving Loan. 
In the case of a Eurocurrency Revolving Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Revolving Loan had such event not occurred, at the
Adjusted LIBO Rate, LIBO Rate, EURIBO Rate or AUD Bank Bill Rate, as the case
may be, that would have been applicable to such Revolving Loan (and, for
avoidance of doubt, without giving effect to any Applicable Rate that would
otherwise have been applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Revolving Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Relevant Interbank Market.  Parent shall also
compensate each Lender for any loss, cost and expense attributable to any
failure by any Borrower to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Loan.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, including in reasonable detail a description of the basis for such
compensation and a calculation of such amount or amounts, shall be delivered to
Parent and shall be conclusive absent manifest error.  Parent shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

 

SECTION 2.16.    Payments Free of Taxes.  (a)  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes and VAT.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes and VAT.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within 30 days after written
demand therefor, for the full

 

47

--------------------------------------------------------------------------------



 

amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Parent by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 30 days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Parent and the Administrative Agent, at
the time or times reasonably requested by Parent or the Administrative Agent,
such information or properly completed and executed documentation reasonably
requested by Parent or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition
and subject to Section 2.16(g), any Lender, if reasonably requested by Parent or
the Administrative Agent, shall deliver such other information or documentation
prescribed by applicable law or reasonably requested by Parent or the
Administrative Agent as will enable Parent or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal, tax or commercial position of such Lender. 
Notwithstanding the foregoing, in the case of an applicable Borrower or any
other applicable Loan Party that, in each case, is not a US Person or is not
resident in the United Kingdom for United Kingdom tax purposes, the applicable
Lender will not be subject to the requirements of this paragraph (f)(i) unless
it has received written notice from such Borrower or such other Loan Party
advising it of the availability of an exemption or reduction of withholding Tax
under the laws of the jurisdiction in which such Borrower or such other Loan
Party is located and containing all applicable documentation (together, if
requested by such Lender, with a certified English translation thereof) required
to be completed by such Lender in order to receive any such exemption or
reduction, and such Lender is reasonably satisfied that it is legally able to
provide such documentation to such Borrower or such other Loan Party.

 

48

--------------------------------------------------------------------------------



 

(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a US Person:

 

(A)          (i) any Lender that is a US Person shall deliver to such Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), copies (by
facsimile or electronic mail (in .pdf or .tif format)) of executed originals of
IRS Form W-9 certifying that such Lender is exempt from US backup withholding
tax, and (ii) the Applicable Agent with respect to such Borrower shall deliver
to such Borrower on or prior to the date on which such Applicable Agent becomes
a party to this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower), executed originals of IRS Form W-9 certifying that
such Applicable Agent is exempt from US Federal backup withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, US Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the

 

49

--------------------------------------------------------------------------------



 

Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to US Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent and the Administrative Agent in
writing of its legal inability to do so.

 

(g)           (i)  Each Lender that is entitled to an exemption from or
reduction of withholding tax on interest payable by Amcor UK under any
applicable double taxation treaty to which the United Kingdom is a party, and
that holds a passport number under the HMRC Double Taxation Passport scheme and
wishes that scheme to apply to this Agreement and the other Loan Documents,
shall include an indication to that effect by including its HMRC Double Taxation
Passport scheme reference number in such Lender’s Administrative Questionnaire
and its jurisdiction of tax residence (or otherwise provide the scheme reference
number and its jurisdiction of tax residence to the Administrative Agent and
Parent, for the benefit of Amcor UK) and subject to paragraph (g)(iii) below,
having so provided its HMRC Double Taxation Passport scheme reference number
shall be under no further obligation pursuant to Section 2.16(f) in respect of
Amcor UK.

 

50

--------------------------------------------------------------------------------



 

(ii)           Where a Lender includes the indication described in paragraph
(g)(i) above, Amcor UK shall file a duly completed form DTTP2 with respect to
each such Lender with HMRC within 30 days of the date such Lender becomes a
Lender hereunder, and shall promptly provide such Lender with a copy of that
filing.  No Borrower shall file a form DTTP2 or file any other form relating to
the HMRC Double Tax Passport scheme unless a Lender has provided its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (g)(i) above or such Lender otherwise agrees.

 

(iii)          If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(i) above and
Amcor UK has not filed a duly completed form DTTP2 in respect of such Lender or
Amcor UK has filed a duly completed DTTP2 in respect of such Lender but (y) the
form DTTP2 has been rejected by HMRC or (z) HMRC has not given Amcor UK
authority to make payments to such Lender without withholding or deduction on
account of Tax within 60 days of the date Amcor UK filed a duly completed DTTP2
in respect of such Lender and, in the case of clause (y) or (z), Amcor UK has
notified such Lender thereof in writing, such Lender and Amcor UK shall
co-operate in completing any additional procedural formalities necessary for
Amcor UK to obtain authorization to make that payment without any withholding or
deduction on account of Tax.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes (which, for purposes of this Section 2.16, with respect to Taxes which
arise in the United Kingdom, shall include a credit against or relief of any
such Taxes) as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)            United Kingdom Taxation. Each of Amcor UK and, on and after the
Availability Date, New Amcor represents and warrants that it is resident for Tax
purposes only in the United Kingdom.  Each of Amcor and Amcor US and, on and
after the Availability Date, Bemis represents and warrants that it is not
resident for Tax purposes in the United Kingdom.

 

(j)            Australian Taxation.  (i)  Each Arranger represents to Amcor that
(A) on behalf of Amcor, it has made invitations to become a Lender under this
Agreement to 10 or more Persons, each of whom, as at the date the relevant
invitation was made, such Arranger’s officers or employees involved in the day
to day syndication process reasonably believed was carrying on

 

51

--------------------------------------------------------------------------------



 

the business of providing finance or investing or dealing in securities in the
course of operating in financial markets, and (B) such Arranger’s officers or
employees involved in the day to day syndication process reasonably believed 10
or more of such invitees were not Associates of each other or of Amcor.

 

(ii)           Amcor confirms that none of the potential invitees whose names
were disclosed to it by an Arranger before the date of this Agreement were known
or suspected by it to be an Offshore Associate of Amcor.  Amcor also confirms
that each Borrower under this Agreement is (A) a member of the same
“wholly-owned group” (as defined in the Australian Tax Act) or (B) an Associate
of each other Borrower.

 

(iii)          Each Lender listed in Schedule 2.01 represents and warrants that
(A) an invitation to become a Lender under this Agreement was made to it by the
Arrangers on behalf of Amcor, (B) it was at the time of the invitation, and will
be at the time of making by it of any Revolving Loan to Amcor, carrying on a
business of providing finance, or investing or dealing in securities, in the
course of operating in financial markets and (C) except as disclosed to Amcor,
insofar as its officers and agents who were involved in its becoming a party to
this Agreement have actual knowledge, it is not an Associate of any other Person
which was invited to become a Lender under the Agreement.

 

(iv)          At the cost of Amcor, each of the Lenders and the Arrangers will,
to the extent it is reasonably able to do so, do or provide such other things
(including information) which Amcor reasonably requests it to do or provide in
connection with the invitations to become Lenders under this Agreement which
Amcor considers practicable and necessary to demonstrate that the requirements
of section 128F of the Australian Tax Act are satisfied.

 

(k)           Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(l)            VAT.  (i)  All amounts set out or expressed in a Loan Document to
be payable by any party to any Recipient that (in whole or in part) constitute
the consideration for a supply for VAT purposes shall, except as otherwise
agreed by such Recipient, be deemed to be exclusive of any VAT that is
chargeable on such supply.  Subject to paragraph (ii) below, if VAT is or
becomes chargeable on any supply made by any Recipient to any party under a Loan
Document, such party shall pay to such Recipient (in addition to and at the same
time as paying any other consideration for such supply), an amount equal to the
amount of such VAT (and such Recipient shall have delivered to such party an
invoice complying with the applicable legal requirements) unless such party is
obligated by law to account directly to the applicable Governmental Authority
for such VAT.  If there is an adjustment to the consideration in respect of a
supply to which this Section 2.16(l)(i) applies, (A) the additional amount paid
or payable to the applicable Recipient must be recalculated, taking into account
any previous adjustments under this clause (A), to reflect the occurrence of
such adjustment and the other party or the Recipient, as the case requires, must
pay to the other the amount required to reflect the recalculation of the
additional amount, and (B) the Recipient must provide any relevant documentation
in respect of the adjustment (including, if relevant, an adjustment note) to the
other party as soon as practicable after the Recipient becomes aware of the
occurrence of such adjustment.

 

(ii)           If VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender (the “VAT Supplier”) to any other Lender (the
“VAT

 

52

--------------------------------------------------------------------------------



 

Recipient”) under a Loan Document, and any party other than the VAT Recipient
(the “VAT Relevant Party”) is required by the terms of any Loan Document to pay
an amount equal to the consideration for that supply to the VAT Supplier (rather
than being required to reimburse or indemnify the VAT Recipient in respect of
that consideration) (x) (where the VAT Supplier is the Person required to
account to the relevant tax authority for the VAT) the VAT Relevant Party shall
also pay to the VAT Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT.  The VAT Recipient shall
(where the immediately foregoing clause (x) applies) promptly pay to the VAT
Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply and (y) (where the VAT
Recipient is the Person required to account to the relevant tax authority for
the VAT) the VAT Relevant Party shall promptly, following demand from the VAT
Recipient, pay to the VAT Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the VAT Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify any Recipient for any cost or expense, such party shall reimburse or
indemnify (as the case may be) such Recipient for the full amount of such cost
or expense, including such part thereof as represents VAT, except to the extent
that such Recipient reasonably determines that it, or any company of its group,
is entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(iv)          Any reference in paragraph (i) through (iii) above to any party
shall, at any time when such party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994 or equivalent legislation and the council directive 2006/112/EEC on the
common system of value added tax).

 

(v)           In relation to any supply made by a Recipient to any party under a
Loan Document, if reasonably requested by such Recipient, such party must
promptly provide such Recipient with details of such party’s VAT registration
and such other information as is reasonably requested in connection with such
Recipient’s VAT reporting requirements in relation to such supply.

 

(m)          Defined Terms.  For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Documents prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time, on the date when
due), in immediately available funds, without any defense, setoff, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Applicable Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Applicable Agent to such account as the Applicable
Agent shall from time to time specify in one or more notices delivered to
Parent, except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein.  The
Applicable Agent

 

53

--------------------------------------------------------------------------------



 

shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  All payments hereunder of principal or interest in
respect of any Revolving Loan shall, except as otherwise expressly provided
herein, be made in the currency of such Revolving Loan; all other payments
hereunder and under each other Loan Document shall be made in US Dollars.  Any
payment required to be made by any Agent hereunder shall be deemed to have been
made by the time required if such Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

 

(b)           If at any time insufficient funds are received by and available to
the Agents to pay fully all amounts of principal, interest and fees then due,
and expenses then reimbursable, hereunder, such funds shall be applied towards
payment of the amounts then so due or reimbursable as follows:

 

FIRST, to the payment of all fees then due, and all costs and expenses then due
or reimbursable, to the Agents (in their capacity as such) under any Loan
Document; and

 

SECOND, to the payment of all principal, interest, fees and other amounts then
due hereunder or under the other Loan Documents to the Lenders (ratably among
the parties entitled thereto in accordance with the amounts then due to such
parties).

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall notify the
Administrative Agent and shall purchase (for cash at face value) participations
in the Revolving Loans of other Lenders to the extent necessary so that the
amount of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amounts of principal of and accrued interest on their
Revolving Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by Parent or any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including pursuant to Section 2.08(b)) (for the avoidance of doubt, as in
effect from time to time) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
to any Person that is an Eligible Assignee (as such term is defined from time to
time).  Each of Parent and the Borrowers consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Parent or such Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of
Parent or such Borrower in the amount of such participation.

 

(d)           Unless an Agent shall have received notice from a Borrower prior
to the date on which any payment is due to such Agent for the account of any
Lenders hereunder that such Borrower will not make such payment, such Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders the amount due.  In such event, if such Borrower

 

54

--------------------------------------------------------------------------------



 

has not in fact made such payment, then each of the applicable Lenders severally
agrees to repay to such Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to such Agent,
at (i) if denominated in US Dollars, the greater of (A) the NYFRB Rate and (B) a
rate determined by such Agent in accordance with banking industry rules on
interbank compensation and (ii) if denominated in an Alternative Currency, the
greater of (A) the rate reasonably determined by such Agent to be the cost to it
of funding such amount (which determination will be conclusive absent manifest
error) and (B) a rate determined by such Agent in accordance with banking
industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it hereunder to or for the account of any Agent, then each Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by any Agent for the account of such Lender to
satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.05(b), 2.16(e),
2.17(d) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrowers are
required to pay any Indemnified Taxes (other than VAT that is recoverable from
any Governmental Authority) or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16
(other than additional amounts arising from VAT that are recoverable from any
Governmental Authority) (or if it becomes reasonably likely that such
compensation or payment will be required to be made), then such Lender shall (at
the request of Parent) use commercially reasonable efforts to designate a
different lending office for funding or booking its Revolving Loans hereunder or
to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the reasonable judgment of such Lender,
such designation or assignment and delegation (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Parent
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b)           If (i) any Lender requests compensation under Section 2.14,
(ii) any Borrower is required to pay any Indemnified Taxes (other than VAT that
is recoverable from any Governmental Authority) or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (other than additional amounts arising from VAT that are
recoverable from any Governmental Authority), (iii) any Lender has become a
Defaulting Lender, (iv) any Lender is a Declining Lender or (v) any Lender has
failed to consent to a proposed amendment, waiver, discharge or termination that
under Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, Parent may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14, 2.16 and 9.03) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) Parent shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, delayed or

 

55

--------------------------------------------------------------------------------



 

conditioned, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Revolving Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such principal and accrued interest and fees) or Parent (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law, (E) in the case of any such assignment and
delegation resulting from the status of such Lender as a Declining Lender, the
assignee shall have agreed to the applicable Maturity Date Extension Request and
(F) in the case of any such assignment and delegation resulting from the failure
to provide a consent, the assignee shall have given such consent.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation have
ceased to apply.  Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by Parent, the Administrative Agent and the assignee and
that the Lender required to make such assignment and delegation need not be a
party thereto.

 

SECTION 2.19.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           commitment fees shall cease to accrue on the Unused Commitment of
such Defaulting Lender pursuant to Section 2.11(a) for any period during which
such Defaulting Lender is a “Defaulting Lender”; and

 

(b)           the Commitment and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.

 

In the event that the Administrative Agent and Parent each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Applicable Percentage, and such Lender shall thereupon
cease to be a Defaulting Lender (but shall not be entitled to receive any
commitment fees accrued during the period when it was a Defaulting Lender, and
all amendments, waivers or other modifications effected without its consent in
accordance with the provisions of Section 9.02 and this Section 2.19 during such
period shall be binding on it).  The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.19 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent, any Lender or any Borrower may at any time have against,
or with respect to, such Defaulting Lender.

 

SECTION 2.20.    Concerning Subsidiary Borrowers.  Each of Amcor UK and Amcor US
hereby irrevocably appoints Amcor to serve as its agent as of the Effective Date
until

 

56

--------------------------------------------------------------------------------



 

but not including the Availability Date, and each Borrower hereby irrevocably
appoints New Amcor to serve as its agent on and after the Availability Date, in
each case for all purposes of this Agreement and the other Loan Documents,
including (a) the giving and receipt of notices (including any Borrowing Request
and any Interest Election Request) and (b) the execution and delivery of all
documents, instruments and certificates contemplated herein.  Each Borrower
hereby acknowledges that any amendment or other modification to this Agreement
or any other Loan Document may be effected as set forth in Section 9.02, that
such Person shall be bound by this Agreement or any other Loan Document (if it
is theretofore a party thereto) as so amended or modified and that (in the case
of Amcor, to the extent such amendment or other modification is effected on or
after the Availability Date) no consent of such Person shall be required to
effect any such amendment or other modification.

 

ARTICLE III

 

Representations and Warranties

 

Parent, as to itself and the Subsidiaries, and each Borrower, as to itself and
its subsidiaries, represents and warrants to the Lenders, as of the Effective
Date (solely with respect to Amcor and its subsidiaries), the Availability Date
and thereafter as of each date on which representations and warranties are
required to be, or are deemed to be, made under the Loan Documents, that:

 

SECTION 3.01.    Organization, Existence and Good Standing; Powers.  Each Loan
Party is duly formed, incorporated or organized, as applicable, validly existing
and (to the extent the concept is applicable in such jurisdiction) in good
standing under the laws of the jurisdiction of its formation, incorporation or
organization, as applicable, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing (to the extent the concept is applicable in such
jurisdiction), in every jurisdiction where such qualification is required.

 

SECTION 3.02.    Corporate and Governmental Authorization.  The Transactions to
be entered into by each Loan Party are within such Loan Party’s corporate or
other organizational powers and have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action of each Loan Party.  The Transactions do not require any
consent or approval of, or any registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect (or, in the case of the Combination Transactions,
will be obtained or made and will be in full force and effect on the
Availability Date).

 

SECTION 3.03.    Enforceability of Obligations.  This Agreement has been duly
executed and delivered by each of Amcor, Amcor US and Amcor UK and constitutes a
legal, valid and binding obligation of each of Amcor, Amcor US, Amcor UK and, on
and after the Availability Date, New Amcor and Bemis, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, in each case, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

57

--------------------------------------------------------------------------------



 

SECTION 3.04.    No Contravention or Exceeding Power.  The Transactions (a) do
not and will not violate any material law, including any order of any
Governmental Authority, applicable to or binding upon any Loan Party or any of
its properties, (b) do not and will not violate the charter, by-laws,
constitutional documents or other organizational documents of any Loan Party, or
any limitations on its powers or the powers of its directors or other governing
or managing body, (c) do not and will not violate or result (alone or with
notice or lapse of time, or both) in a default under (i) the Existing Amcor
Credit Agreements, any Applicable Credit Agreement, the Existing Amcor Note
Documents or, upon the consummation of the Combination Transactions, the
Existing Bemis Note Documents or (ii) any other indenture or credit agreement or
any other agreement or instrument binding upon Parent or any Subsidiary or any
of their assets, except, in the case of this clause (ii), to the extent that any
such default, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, and (d) do not and will not result in the
creation or imposition of any Lien on any asset of Parent or any Subsidiary.  No
Loan Party organized under the laws of Australia has contravened or will
contravene part 2J.3 of the Corporations Act in connection with its execution,
delivery or performance of any Loan Document.

 

SECTION 3.05.    Accuracy of Accounts; No Material Adverse Change.  (a)  Amcor
has heretofore furnished to the Lenders its Accounts (i) as of and for the
fiscal year ended June 30, 2018, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent auditors, and (ii) as of and for the
six-month period and the portion of the fiscal year ended December 31, 2018. 
Such Accounts, and all Accounts provided by Parent pursuant to Section 5.01,
have been prepared in accordance with the Applicable GAAP and give a true and
fair view of the financial position of Parent and its consolidated Subsidiaries
as of the dates thereof and of their performance for the periods covered
thereby.  As of December 31, 2018, neither Parent nor any Subsidiary had any
material actual or contingent liabilities except as disclosed or reflected in
the Accounts referred to in clause (ii) above.

 

(b)           There has been, as of the Effective Date and as of the
Availability Date, no event or condition since June 30, 2018, that has had, or
would reasonably be expected to have, a material adverse effect on the business,
financial position or results of operations of Parent and the Subsidiaries,
taken as a whole.

 

SECTION 3.06.    Accuracy of Disclosure.  (a)  Neither the Confidential
Materials nor any of the other reports, financial statements, certificates or
other written information furnished by or on behalf of Parent or any Subsidiary
to any Agent, any Arranger or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or furnished hereunder or thereunder,
nor any information formally presented prior to the Effective Date to any Agent,
any Arranger or any Lender in bank meetings or conference calls in connection
with the negotiation of this Agreement or any other Loan Document (in each case,
other than information of a general economic or industry nature), taken as a
whole, contained, as of the date when furnished or presented, any untrue
statement of a material fact or omitted to state, as of the date when furnished
or presented, a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made; provided that, with respect to projected
financial information, Parent and the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by
management of Parent to be reasonable at the time such projected financial
information was prepared (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond control of Parent and the Subsidiaries, that no assurance can
be given that such projected financial information will be realized, and that
such projected financial information may differ materially

 

58

--------------------------------------------------------------------------------



 

from actual future results).  As of the Effective Date, the Borrowers have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which Parent or any Subsidiary is subject, and all other matters
relating to Parent and the Subsidiaries known to the Borrowers, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(b)           If a Beneficial Ownership Certification is required to be
delivered pursuant to clause (ii) of Section 4.01(f), then, as of the Effective
Date, the information set forth in such Beneficial Ownership Certification is
true and correct in all respects.  If a Beneficial Ownership Certification is
required to be delivered pursuant to clause (ii) of Section 4.02(k), then, as of
the Availability Date, the information set forth in such Beneficial Ownership
Certification is true and correct in all respects.

 

SECTION 3.07.    Properties.  Each of Parent and its Subsidiaries has good title
to, or valid leasehold interests in, all its property, except where the failure
to have such title or leasehold interests, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.08.    Litigation and Environmental Matters.  (a)  There are (in the
case of clause (i) below, as of the Effective Date and as of the Availability
Date) no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Parent or the
Borrowers, threatened against or affecting Parent or any Subsidiary
(i) that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve any of the Loan Documents
or (iii) to wind up or dissolve (or effect any analogous or similar action)
Parent, any Borrower or any other Subsidiary and that, in the case of any such
other Subsidiary, would reasonably be expected to result in a Material Adverse
Effect.

 

(b)           Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of Parent or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) currently expects to
be required to incur any capital or other cost for its respective operations to
achieve or maintain compliance with any Environmental Law relating to greenhouse
gas emissions or reductions thereto, (iii) has become subject to any
Environmental Liability, (iv) has received notice of any claim with respect to
any Environmental Liability or (v) knows of any basis for any Environmental
Liability.

 

SECTION 3.09.    Compliance with Laws and Agreements.  (a)  Each of Parent and
its Subsidiaries is in compliance with all laws, including all orders of
Governmental Authorities, applicable to it or its property, except where the
failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  Each of Parent and the
Subsidiaries is in compliance, in all material respects, with the USA PATRIOT
Act, the Anti-Money Laundering and Counter-Terrorism Financing Act 2006, the UK
Bribery Act 2010 and the UK Proceeds of Crime Act 2002.

 

(b)           Parent and each Subsidiary (in each case, to the extent a party
thereto) is in compliance with the Existing Amcor Credit Agreements, the
Existing Amcor Note Documents, the Existing Bemis Note Documents, any Applicable
Credit Agreement, all other indentures and credit agreements to which it is a
party and all other agreements and other instruments binding upon it or its
property, except where the failure to comply, individually or in the aggregate,
would

 

59

--------------------------------------------------------------------------------



 

not reasonably be expected to result in a Material Adverse Effect.  No Default
has occurred and is continuing.

 

SECTION 3.10.    Investment Company Status.  None of Parent or any other Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940.

 

SECTION 3.11.    ERISA.  No ERISA Events have occurred or are reasonably
expected to occur that would, in the aggregate, reasonably be expected to result
in a Material Adverse Effect.  The excess of the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) over the fair value
of the assets of such Plan, as of the date of the most recent Accounts
reflecting such amounts, did not, and could not reasonably be expected to,
result in a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination or may rely upon an opinion letter for a
prototype plan letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, and (ii) as of the
date of this Agreement, to Parent’s knowledge, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.

 

SECTION 3.12.    Ranking of Obligations.  The obligations of each Loan Party
under the Loan Documents to which it is a party rank at least equally with all
of the unsecured and unsubordinated Financial Indebtedness of such Loan Party,
except liabilities mandatorily (and not consensually) preferred by law, and
ahead of all subordinated indebtedness, if any, of such Loan Party.

 

SECTION 3.13.    Related Parties.  No Loan Party subject to the Corporations Act
has contravened or will contravene section 208 or section 209 of the
Corporations Act by executing and delivering any Loan Document or performing its
obligations thereunder or participating in any transaction in connection with
any Loan Document.

 

SECTION 3.14.    Benefit from Transactions.  Each Loan Party benefits by the
execution, delivery and performance of the Loan Documents to which it is a
party.

 

SECTION 3.15.    Execution not as a Trustee.  No Loan Party has executed or
delivered any Loan Document in the capacity of a trustee, responsible entity or
custodian of any trust, managed investment scheme or settlement.

 

SECTION 3.16.    Federal Reserve Regulations.  Neither Parent nor any Subsidiary
is engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock.  No part of the proceeds of the Revolving
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X.  Not more than 25% of the
value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement, any other Loan Document or any other
agreement between Parent or any Subsidiary and any Lender or Affiliate of a
Lender will at any time be represented by margin stock.

 

60

--------------------------------------------------------------------------------



 

SECTION 3.17.    Anti-Corruption Laws; Sanctions; FATF Public Statement
Jurisdiction.  Parent has implemented and maintains in effect policies and
procedures designed to ensure compliance by Parent, the Subsidiaries and its and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Parent, the Subsidiaries and its and their
respective officers and employees and, to the knowledge of Parent, its and the
Subsidiaries’ respective directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
Parent, any Subsidiary or, to the knowledge of Parent or the Borrowers, any of
their respective directors, officers or employees, or their respective agents
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.  No Revolving Borrowing,
use of proceeds or other transactions contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.  None of Parent, any
Borrower or any of their respective Subsidiaries, or any director, officer,
employee, agent or Affiliate of any of the foregoing, is a Person that is, or is
owned or controlled by Persons that are, located, organized or resident in a
FATF Public Statement Jurisdiction.

 

SECTION 3.18.    Choice of Law Provisions.  The choice of law provisions set
forth in Section 9.09 are legal, valid and binding under the laws of Australia,
the Bailiwick of Jersey, the United Kingdom and each other jurisdiction in which
any Non-US Loan Party is organized, and none of Parent or the Borrowers knows of
any reason why the courts of Australia, the Bailiwick of Jersey, the United
Kingdom or any such other jurisdiction will not give effect to the choice of law
of the State of New York as the proper law, other than through the exercise by
any such court of discretionary powers under general principles of equity or
public policy limitations in each case not specifically relating to such
provisions.  Amcor has the legal capacity to sue and be sued in its own name
under the laws of Australia, New Amcor has the legal capacity to sue and be sued
in its own names under the laws of the Bailiwick of Jersey, Amcor UK has the
legal capacity to sue and be sued in its own name under the laws of the United
Kingdom and each other Non-US Loan Party has the legal capacity to sue and be
sued in its own name under the laws of its jurisdiction of formation,
incorporation or organization, as applicable.  Each of the Non-US Loan Parties
has the power to submit, and has irrevocably submitted, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and such irrevocable submission
and the waiver by each Non-US Loan Party of any immunity and any objection to
the venue of the proceedings in such Federal or State court are legal, valid and
binding obligations of such Non-US Loan Party, and none of Parent or the
Borrowers knows of any reason why the courts of Australia, the Bailiwick of
Jersey, the United Kingdom or any other jurisdiction where any Non-US Loan Party
is organized would not give effect to such submission and waivers, other than
through the exercise by any such court of discretionary powers under general
principles of equity or based on public policy limitations in each case not
specifically relating to such submission and waivers.  Each Non-US Loan Party
has validly and irrevocably appointed the Authorized Agent as its authorized
agent for the purpose described in Section 9.09(e).  Service of process in the
manner set forth in Section 9.09(d) will be effective to confer valid personal
jurisdiction over each Non-US Loan Party, and none of Parent or the Borrowers
knows of any reason why the courts in Australia, the Bailiwick of Jersey, the
United Kingdom or any other jurisdiction where any Non-US Loan Party is
organized will not recognize as valid and final, or will not enforce, any final
and conclusive judgment against Amcor, New Amcor, Amcor UK or such other Non-US
Loan Party, respectively, obtained in any such Federal or State court arising
out of or in relation to the obligations of Amcor, New Amcor, Amcor UK or such
other Non-US Loan Party under the Loan Documents, other than through the
exercise by any such court of discretionary powers under general principles of
equity or public

 

61

--------------------------------------------------------------------------------



 

policy limitations in each case not specifically relating to jurisdictional
matters (including consent to service of process provisions).

 

SECTION 3.19.    No Immunity.  Each Non-US Loan Party is subject to civil and
commercial laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party, and the execution, delivery and
performance by such Non-US Loan Party of this Agreement and any other Loan
Documents to which it is a party constitute and will constitute private and
commercial acts and not public or governmental acts.  None of the Non-US Loan
Parties or any of their properties has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Non-US Loan Party is organized and
existing in respect of its obligations under this Agreement and any other Loan
Documents to which it is a party.

 

SECTION 3.20.    Proper Form; No Recordation.  With respect to each Non-US Loan
Party, this Agreement and each other Loan Document to which it is a party are in
proper legal form under the laws of the jurisdiction in which such Non-US Loan
Party is organized and existing for the enforcement thereof against such Non-US
Loan Party under the laws of such jurisdiction and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement and such other Loan Documents.  It is not necessary, in order to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement or any other Loan Document to which any Non-US Loan
Party is party, that this Agreement or such other Loan Document be filed,
registered or recorded with, or executed or notarized before, any court or other
Governmental Authority in the jurisdiction in which such Non-US Loan Party is
organized and existing or that any registration charge or stamp or similar tax
be paid on or in respect of this Agreement or any such other Loan Document,
except for (a) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the applicable
Loan Document is sought to be enforced and (b) any charge or tax as has been
timely paid by such Non-US Loan Party.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.    Effective Date.  This Agreement shall become effective on the
first date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02); provided that the obligations of the
Lenders to make Revolving Loans hereunder are subject to the satisfaction (or
waiver in accordance with Section 9.02) of the conditions set forth in Sections
4.02 and 4.03:

 

(a)           The Administrative Agent shall have received from each party
hereto (for the avoidance of doubt, other than New Amcor and Bemis) either a
counterpart of this Agreement signed on behalf of such party or evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission or transmission by electronic mail (in .pdf or .tif format)) that
such party has signed a counterpart of this Agreement.  The Administrative Agent
shall have received from each Borrower (for the avoidance of doubt, other than
Bemis) either a counterpart of the Guarantee Agreement signed on behalf of such
party or evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or transmission by electronic mail (in .pdf or .tif
format)) that such Borrower has signed a counterpart of the Guarantee Agreement.

 

62

--------------------------------------------------------------------------------



 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Agents and the Lenders and dated the Effective Date)
of each of (i) Sidley Austin LLP, counsel for the Borrowers in the United States
and England and Wales, and (ii) Gilbert + Tobin, counsel for Parent in
Australia, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)           The Administrative Agent shall have received a Closing Certificate
and such other documents and certificates as the Administrative Agent may
reasonably request relating to the formation, incorporation or organization, as
applicable, existence and good standing of each Loan Party, the authorization of
the Transactions and any other legal matters relating to the Loan Parties, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the chief financial officer or a director of
Parent, confirming satisfaction of the conditions set forth in
Sections 4.03(a) and 4.03(b).

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
reasonable fees, charges and disbursements of counsel) required to be paid or
reimbursed by any Loan Party.

 

(f)            The Lenders shall have received (i) all documentation and other
information with respect to the Loan Parties required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, the Anti-Money Laundering
and Counter-Terrorism Financing Rules promulgated under the Anti-Money
Laundering and Counter-Terrorism Financing Act 2006 and the UK Proceeds of Crime
Act 2002, to the extent reasonably requested in writing not less than 10
Business Days prior to the Effective Date, and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower no
less than five Business Days prior to the Effective Date.

 

The Administrative Agent shall notify Parent and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Revolving Loans shall not
become effective unless each of the foregoing conditions shall have been
satisfied (or waived in accordance with Section 9.02) at or prior to 5:00 p.m.,
New York City time, on April 30, 2019 (and, in the event such conditions shall
not have been so satisfied or waived, the Commitments shall terminate at such
time).

 

SECTION 4.02.    Availability Date.  The obligation of each Lender to make its
initial Revolving Loan is subject to the occurrence of the Effective Date and
the satisfaction (or waiver in accordance with Section 9.02) of the following
conditions; provided that the obligations of the Lenders to make Revolving Loans
hereunder are further subject to the satisfaction (or waiver in accordance with
Section 9.02) of the conditions set forth in Section 4.03:

 

(a)           The Administrative Agent shall have received from (i) each of
Amcor, Amcor UK, Amcor US, New Amcor and Bemis either a counterpart of the
Joinder Agreement signed on behalf of Amcor, Amcor UK, Amcor US, New Amcor or
Bemis, as the case may be, or evidence satisfactory to the Administrative Agent
(which may include a facsimile transmission or transmission by electronic mail
(in .pdf or .tif format)) that Amcor, Amcor UK, Amcor US, New

 

63

--------------------------------------------------------------------------------



 

Amcor or Bemis, as the case may be, has signed a counterpart of the Joinder
Agreement and (ii) each of New Amcor and Bemis either a counterpart of a
supplement to the Guarantee Agreement (substantially in the form attached as an
exhibit thereto) signed on behalf of New Amcor or Bemis, as the case may be, or
evidence satisfactory to the Administrative Agent (which may include a facsimile
transmission or transmission by electronic mail (in .pdf or .tif format)) that
New Amcor or Bemis, as the case may be, has signed a counterpart of a supplement
to the Guarantee Agreement.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Agents and the Lenders and dated the Availability
Date) of each of (i) Armstrong Teasdale LLP, counsel for Bemis in the United
States, and (ii) Ogier, counsel for Parent in the Bailiwick of Jersey, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 

(c)           The Administrative Agent shall have received a Closing Certificate
and such other documents and certificates as the Administrative Agent may
reasonably request relating to the formation, incorporation or organization, as
applicable, existence and good standing of New Amcor and Bemis, the
authorization of the Transactions by New Amcor and Bemis and any other legal
matters relating to New Amcor and Bemis, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.

 

(d)           [Reserved].

 

(e)           (i) The exchange of all issued and outstanding ordinary shares of
Amcor for ordinary shares of, or CHESS Depository Instruments representing a
beneficial interest in ordinary shares of, New Amcor, with Amcor becoming a
wholly-owned Subsidiary of New Amcor, shall have been, or substantially
concurrently shall be, implemented pursuant to a scheme of arrangement pursuant
to and in all material respects in accordance with the terms of the Transaction
Agreement and (ii) the merger of Merger Sub with and into Bemis, with Bemis
surviving the merger as a wholly-owned Subsidiary of New Amcor, shall have been,
or substantially concurrently shall be, consummated pursuant to and in all
material respects in accordance with the terms of the Transaction Agreement. 
The Transaction Agreement (including the terms of the Scheme (as defined in the
Transaction Agreement as in effect on March 1, 2019) and the Deed Poll (as
defined in the Transaction Agreement as in effect on March 1, 2019)) shall not
have been amended or modified (including, in the case of the Scheme, any
amendments or modifications thereto required by the Court (as defined in the
Transaction Agreement as in effect on March 1, 2019)), or any provision or
condition therein (including any condition set forth on Exhibit A thereto)
waived, or any consent granted thereunder, if such amendment, modification,
waiver or consent would be material and adverse to the interest of the Lenders
(in their capacities as such); provided that Amcor may, with respect to any such
amendment, modification, waiver or consent, deliver to the Administrative Agent
a certificate of a Financial Officer of Amcor, together with a copy of, or a
substantially final draft of, such amendment, modification, waiver or consent,
stating that Amcor has determined in good faith that such amendment,
modification, waiver or consent would not be material and adverse to the Lenders
(in their capacities as such), in which case such certificate shall, on the
fifth Business Day after receipt thereof by the Administrative Agent, constitute
conclusive evidence that such amendment, modification, waiver or consent would
not be material and adverse to the interests of the Lenders (in their capacities
as such) unless, within such five Business Day period, the Administrative Agent
or the Required Lenders notify Amcor in writing that it or they disagree with
such determination by Amcor.

 

64

--------------------------------------------------------------------------------



 

(f)            The Existing Credit Agreement Refinancing shall have been, or
substantially concurrently shall be, consummated.

 

(g)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the
Availability Date, except in the case of any such representation and warranty
that expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

 

(h)           No Default shall have occurred and be continuing.

 

(i)            The Administrative Agent shall have received a certificate, dated
the Availability Date and signed by the chief financial officer or a director of
New Amcor, confirming satisfaction of the conditions set forth in Sections
4.02(e), 4.02(f), 4.02(g) and 4.02(h).

 

(j)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Availability Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including,
to the extent invoiced at least one Business Day prior to the Availability Date,
reasonable fees, charges and disbursements of counsel) required to be paid or
reimbursed by any Loan Party.

 

(k)           The Lenders shall have received (i) all documentation and other
information with respect to New Amcor and Bemis required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, the Anti-Money Laundering
and Counter-Terrorism Financing Rules promulgated under the Anti-Money
Laundering and Counter-Terrorism Financing Act 2006 and the UK Proceeds of Crime
Act 2002, to the extent reasonably requested in writing not less than 10
Business Days prior to the Availability Date, and (ii) to the extent New Amcor
or Bemis qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to New Amcor or
Bemis, as the case may be, no less than 10 Business Days prior to the
Availability Date.

 

SECTION 4.03.    Each Credit Event.  The obligation of each Lender to make a
Revolving Loan on the occasion of any Revolving Borrowing (other than any
conversion or continuation of any Revolving Loan) is subject to receipt of the
request therefor in accordance herewith and to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents (other than, after the Availability Date, the representations
and warranties set forth in Section 3.05(b) and clause (i) of Section 3.08(a))
shall be true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date of such Revolving Borrowing, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.

 

(b)           At the time of and immediately after giving effect to such
Revolving Borrowing, no Default shall have occurred and be continuing.

 

65

--------------------------------------------------------------------------------



 

On the date of any Revolving Borrowing (other than any conversion or
continuation of any Revolving Loan), the Borrowers shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied and that, after giving effect to such
Revolving Borrowing, the Aggregate Revolving Credit Exposure (or any component
thereof) shall not exceed the maximum amount thereof (or the maximum amount of
any such component) specified in Section 2.01.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Revolving Loan and all fees payable hereunder shall have
been paid in full, each of Parent and, other than in the case of the affirmative
covenants set forth in paragraphs (a)(i), (b) and (c) of Section 5.01, each
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.    Financial Statements and Other Information.  Parent will
furnish to the Administrative Agent, on behalf of each Lender:

 

(a)           (i) within 120 days after the end of each fiscal year of Parent,
its audited Accounts as of the end of and for such fiscal year, setting forth in
each case in comparative form the figures for the prior fiscal year, all audited
by and accompanied by the opinion of PricewaterhouseCoopers LLP or any other
firm appointed by Parent to act as its independent auditors and approved by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned) (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated Accounts have been prepared in accordance with the
Applicable GAAP and (A) in the case of consolidated Accounts furnished prior to
the Applicable GAAP Transition Date, give a true and fair view of the
consolidated financial position of Parent and its consolidated Subsidiaries as
of the end of, and of their performance for, such fiscal year and (B) in the
case of consolidated Accounts furnished on and after the Applicable GAAP
Transition Date, present fairly, in all material respects, the financial
position and results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with Applicable GAAP; provided that if the comparative figures for
the prior fiscal year contained in such Accounts are prepared in accordance with
US GAAP and such figures were previously provided to the Administrative Agent
pursuant to this clause (a) prepared in accordance with Australian Accounting
Standards, then Parent shall also provide a reconciliation statement reflecting
the effects of the change in the Applicable GAAP on the calculation of EBITDA,
Net Interest Expense, Total Net Indebtedness and Total Tangible Assets, in each
case as of the end of or for such prior fiscal year, and (ii) if any Loan Party
is at any time required by law in its place of incorporation, organization or
formation, as applicable, to prepare annual financial statements, within 120
days after the end of each fiscal year of such Loan Party, copies of such
financial statements;

 

(b)           within 90 days after the end of (i) prior to the Applicable GAAP
Transition Date, the first six-month period of each fiscal year of Parent, and
(ii) on and after the Applicable GAAP Transition Date, each of the first three
fiscal quarters of each fiscal year of Parent, its Accounts as of the end of and
for such period and, in the case of clause (ii), the portion of such fiscal year
then ended, in each case setting forth in

 

66

--------------------------------------------------------------------------------



 

comparative form the figures for the corresponding period of the prior fiscal
year, all prepared in accordance with the Applicable GAAP (subject to the
absence of footnotes and normal year-end audit adjustments) and (A) in the case
of Accounts furnished prior to the Applicable GAAP Transition Date, giving a
true and fair view of the consolidated financial position of Parent and its
consolidated Subsidiaries as of the end of, and of their performance for, such
six-month period and (B) in the case of Accounts furnished on and after the
Applicable GAAP Transition Date, presenting fairly, in all material respects,
the financial position and results of operations and cash flows of Parent and
its consolidated Subsidiaries as of the end of and for such fiscal quarter and
for the portion of such fiscal year then ended on a consolidated basis (and, in
each case, if required by applicable law, audited and accompanied by the opinion
of PricewaterhouseCoopers LLP or any other firm appointed by Parent to act as
its independent auditors and approved by the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned)); provided that if the
comparative figures for any portion of the prior fiscal year contained in such
Accounts are prepared in accordance with US GAAP and such figures were
previously provided to the Administrative Agent for any portion of such prior
fiscal year prepared in accordance with Australian Accounting Standards, then
Parent shall also provide a reconciliation statement reflecting the effects of
the change in the Applicable GAAP on the calculation of EBITDA, Net Interest
Expense, Total Net Indebtedness and Total Tangible Assets, in each case as of
the end of or for such portion of the prior fiscal year;

 

(c)           concurrently with each delivery of Accounts under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
Parent, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations (consistent with the detail provided under the Existing Amcor
Credit Agreements and any Applicable Credit Agreement) demonstrating compliance
with Sections 6.01, 6.05 and 6.06 (and, in the event any pro forma adjustment
shall have been made as contemplated by the definitions of the terms EBITDA and
Net Interest Expense, setting forth in reasonable detail the calculation of such
pro forma adjustments) and (iii) if any change in the Applicable GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of Parent most recently theretofore delivered under clause (a) or
(b) above (or, prior to the first such delivery, referred to in Section 3.05)
that has had, or could have, a significant effect on the calculations of the Net
Interest Expense Coverage Ratio or the Leverage Ratio, specifying the nature of
such change and the effect thereof on such calculations;

 

(d)           concurrently with each delivery of Accounts under
clause (a) above, a certificate or letter of the accounting firm that audited
such Accounts stating that it has reviewed this Agreement and stating further
that Parent and the Borrowers are in compliance with Sections 6.05 and 6.06
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)           promptly after the same become publicly available (or, if not made
publicly available, promptly after distribution by Parent to its shareholders or
creditors generally, as the case may be), copies of all periodic and other
reports, proxy statements and other materials filed by Parent or any Subsidiary
with the SEC, the ASX Limited or any other securities exchange, or distributed
by Parent to its shareholders or creditors generally, as the case may be;

 

67

--------------------------------------------------------------------------------



 

(f)            promptly after any reasonable request by any Lender therefor,
such information and documentation as required (i) by bank regulatory
authorities under applicable “know your customer” rules with respect to any Loan
Party, including the USA PATRIOT Act, the Anti-Money Laundering and
Counter-Terrorism Financing Rules promulgated under the Anti-Money Laundering
and Counter-Terrorism Financing Act 2006 and the UK Proceeds of Crime Act 2002,
or (ii) for purposes of compliance with the Beneficial Ownership Regulation; and

 

(g)           promptly after any request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of Parent or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request; provided that Parent shall not be required to
furnish any such information that Parent determines after consultation with
counsel qualified to advise on such matters (which may be in-house counsel)
that, notwithstanding the confidentiality requirements of Section 9.12, Parent
would be prohibited from disclosing by applicable law or regulations without
making public disclosure thereof.

 

Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual, semi-annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of Parent at http://www.amcor.com or the website of the
SEC at http://www.sec.gov.  Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, Parent
shall deliver, promptly after such restated financial statements become
available, revised Compliance Certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
Parent.

 

SECTION 5.02.    Notices of Material Events.  Parent will furnish to the
Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of, or receipt by Parent of any written notice
claiming the occurrence of, (i) any default or event of default under any
Existing Amcor Credit Agreement, any Existing Amcor Note Document or any other
Principal Facility Agreement or (ii) any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Parent or
any Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by Parent to the Administrative
Agent and the Lenders, that in each case would reasonably be expected to result
in a Material Adverse Effect or that in any manner questions the validity of any
Loan Document;

 

(c)           any change to any Applicable Unsecured Rating;

 

(d)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

68

--------------------------------------------------------------------------------



 

(e)           any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such Beneficial Ownership Certification;

 

(f)            the effectiveness of any amendment contemplated by Section 1.08,
together with true and complete copies of the Applicable Credit Agreement
containing the applicable MFN Provision; and

 

(g)           any other development that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and, in the case of
clause (a) above, any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.    Subsidiary Guarantees.  Parent will ensure that at all times
each Subsidiary that has Guaranteed any Material Financial Indebtedness of
Parent, Amcor US, Amcor UK or, on and after the Availability Date, Amcor or
Bemis (or is otherwise a co-obligor on, or jointly liable with respect to, any
such Material Financial Indebtedness) becomes a Subsidiary Guarantor by duly
executing and delivering a supplement to the Guarantee Agreement, in the form
specified therein, on behalf of such Person, together with, to the extent
requested by the Administrative Agent, documents and opinions of the type
referred to in Sections 4.01(b), 4.01(c), 4.02(b) and 4.02(c) with respect to
such Subsidiary Guarantor; provided that this Section 5.03 shall not apply to
that certain class order deed CO 98/1418 with the Australian Securities and
Investments Commission, as such class order is amended from time to time, and to
the benefit of any Guarantees provided solely as part thereof.

 

SECTION 5.04.    Existence; Conduct of Business.  (a)  Each of Parent and the
Borrowers will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence (and
shall not change the jurisdiction of its formation, incorporation or
organization, as applicable, from that applicable on the date hereof) and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names necessary or desirable in the normal conduct of its
business, except, in the case of this clause (ii), to the extent that the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; provided that clause (ii) above
shall not prohibit any transaction permitted under Section 6.03.

 

(b)           (i) Prior to the Availability Date, each of Amcor UK and Amcor US
shall remain a wholly-owned Subsidiary of Amcor and (ii) on and after the
Availability Date, each of Amcor, Amcor UK, Amcor US and Bemis shall remain a
wholly-owned Subsidiary of New Amcor.

 

(c)           Neither Parent nor any Subsidiary will engage to any material
extent in any business other than businesses of the type conducted by Parent and
the Subsidiaries on the date hereof and businesses reasonably related or
ancillary thereto.

 

SECTION 5.05.    Maintenance of Properties.  Parent and each Subsidiary will
keep and maintain all property used in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent that the failure to do so,

 

69

--------------------------------------------------------------------------------



 

individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.06.    Insurance.  Parent and each Subsidiary will maintain, with
financially sound and reputable insurance companies, or with a wholly-owned
Subsidiary on arms’-length terms, insurance in such amounts and against such
risks as are prudent or usual for a Person of established repute conducting a
business similar to it in the same or similar locations.

 

SECTION 5.07.    Books and Records.  Parent and each Subsidiary will keep proper
and adequate books of record and account in accordance with the Applicable GAAP
and in accordance in all material respects with applicable law.

 

SECTION 5.08.    Compliance with Laws.  Parent and each Subsidiary will comply
with all laws, including all orders of any Governmental Authority, and maintain
in full force and effect all Governmental Approvals, in each case, applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Parent will maintain in effect and enforce policies and procedures
designed to ensure compliance by Parent, the Subsidiaries and its and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

SECTION 5.09.    Use of Proceeds.  The proceeds of the Revolving Loans will be
used solely for general corporate purposes of Parent and the Subsidiaries, to
consummate the Existing Credit Agreement Refinancing and to repay or prepay any
other Financial Indebtedness of Parent and the Subsidiaries; provided that the
proceeds of any Revolving Loan may not be used directly or indirectly in a
manner or for a purpose that would (or would, but for any applicable limitation
in any Loan Document) result in a contravention of Part 2J.3 of the Corporations
Act.  None of Parent or any Borrower will, directly or indirectly, use the
proceeds of the Revolving Loans, or lend, contribute or otherwise make available
the proceeds of the Revolving Loans to any Subsidiary, joint venture partner or
other Person, to fund any activities or business of or with a FATF Public
Statement Jurisdiction, any goods originating from a FATF Public Statement
Jurisdiction or any Person located, organized or resident in a FATF Public
Statement Jurisdiction or owned or controlled by such Person.

 

SECTION 5.10.    Ranking of Obligations.  Each Loan Party shall take all such
actions as shall be necessary to ensure that the Obligations of such Loan Party
rank and, until the Commitments shall have expired or been terminated and the
principal of and interest on each Revolving Loan and all fees payable hereunder
shall have been paid in full, will rank, at least equally with all other
unsecured and unsubordinated obligations of such Loan Party, except obligations
mandatorily (and not consensually) preferred by applicable law, and ahead of all
subordinated Financial Indebtedness, if any, of such Loan Party.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Revolving Loan and all fees payable hereunder shall have
been paid in full, each of Parent and the Borrowers covenants and agrees with
the Lenders that:

 

SECTION 6.01.    Subsidiary Indebtedness.  Parent will not permit any Subsidiary
(other than Amcor UK, Amcor US, any Subsidiary Guarantor or, on and after the

 

70

--------------------------------------------------------------------------------



 

Availability Date, Amcor or Bemis) to create, incur, assume or permit to exist
any Financial Indebtedness, except:

 

(a)           Financial Indebtedness owed to Parent or any of the Subsidiaries;

 

(b)           Limited Recourse Indebtedness;

 

(c)           Financial Indebtedness owed by any Subsidiary that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof, provided that (i) such Financial Indebtedness existed on
the date that such Subsidiary became a Subsidiary (or is so merged or
consolidated) and was not incurred in anticipation thereof, (ii) such Financial
Indebtedness is repaid in full within one year of the date such Subsidiary
becomes a Subsidiary (or such merger or consolidation) or such later date as may
be the date of the maturity of such Financial Indebtedness if such Financial
Indebtedness is fixed interest rate indebtedness that provides a commercial
financial advantage to Parent and the Subsidiaries and (iii) in the case of any
Person becoming a Subsidiary as a result of a Division where the Dividing Person
is Parent or a Subsidiary, such Financial Indebtedness was permitted by this
clause (c) immediately prior to the consummation of such Division; and

 

(d)           other Financial Indebtedness, provided that immediately after
giving effect to the incurrence of any such Financial Indebtedness pursuant to
this clause (d) (or, in the case of any such Financial Indebtedness outstanding
on the Effective Date, on the Effective Date), the aggregate principal amount of
all Financial Indebtedness outstanding under this clause (d) shall not exceed
7.5% of the Total Tangible Assets.

 

SECTION 6.02.    Liens.  Neither Parent nor any Subsidiary will create, incur,
assume or permit to exist any Lien on any of its assets, now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable and royalties) or rights in respect of any thereof, except:

 

(a)           any Permitted Encumbrances; or

 

(b)           other Liens securing Financial Indebtedness, provided that,
immediately after giving effect to the incurrence or assumption of any such Lien
or the incurrence of any Financial Indebtedness secured thereby (or, in the case
of any such Liens in existence on the Effective Date, on the Effective Date),
the aggregate principal amount of all outstanding Financial Indebtedness (other
than Limited Recourse Indebtedness) secured by any Liens on assets of Parent or
any Subsidiary (other than Liens referred to in clauses (e) and (h) of the
definition of “Permitted Encumbrances”) shall not exceed 7.5% of the Total
Tangible Assets.

 

SECTION 6.03.    Asset Sales.  Parent shall not, and shall not permit the
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions and whether directly or through any
merger or consolidation of, or any sale, transfer, lease or other disposition of
Equity Interests in, or the assets of, Parent or any Subsidiary) (a) all or
substantially all of the assets of Parent and the Subsidiaries, taken as a whole
(whether now owned or hereafter acquired) or (b) any assets pursuant to a
Material Disposition for an aggregate consideration in an amount equal to or
greater than US$300,000,000, unless, after giving pro forma effect thereto,
Parent shall be in compliance with Sections 6.05 and 6.06.

 

71

--------------------------------------------------------------------------------



 

SECTION 6.04.    Use of Proceeds.  No Borrower will request any Revolving
Borrowing, and neither Parent nor any Borrower shall use, and each of Parent and
the Borrowers shall procure that its subsidiaries and its or their directors,
officers, employees and agents shall not use, the proceeds of any Revolving
Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (c) in any manner
that would result in the violation of  any Sanctions applicable to any party
hereto.

 

SECTION 6.05.    Net Interest Expense Coverage Ratio.  Parent will not permit
the Net Interest Expense Coverage Ratio for any Test Period to be less than 3.50
to 1.00.

 

SECTION 6.06.    Leverage Ratio.  Parent will not permit the Leverage Ratio as
of the last day of any Test Period to exceed 3.75 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (an “Event of Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, solely if
the cause of such failure is a banking system delay or interruption, such
failure shall continue unremedied for a period of two Business Days;

 

(b)           Parent or any Borrower shall fail to pay any interest on any
Revolving Loan or any fee or any other amount (other than an amount referred to
in clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days;

 

(c)           any representation, warranty or statement made or deemed made by
or on behalf of Parent or any Subsidiary in any Loan Document or in any report,
certificate, financial statement or other document provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)           Parent or any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a)(ii),
5.04(a)(i) (with respect to Parent’s or any Borrower’s existence) or 5.09 or in
Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to Parent (with a copy to the Administrative
Agent in the case of any such notice from a Lender);

 

72

--------------------------------------------------------------------------------



 

(f)            Parent or any Subsidiary shall fail to make any payment (whether
of principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Financial Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, relating to such Material Financial
Indebtedness;

 

(g)           any event or condition occurs that results in any Material
Financial Indebtedness becoming due or being terminated or required to be
prepaid, repurchased, redeemed or defeased prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Financial
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Material Financial Indebtedness or (ii) any Material
Financial Indebtedness that becomes due as a result of a voluntary refinancing
thereof;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Parent or any Significant Subsidiary or its debts, or of a
material part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, receiver and manager, administrator, liquidator,
trustee, custodian, sequestrator, conservator or similar official for Parent or
any Significant Subsidiary or for a material part of its assets, or any such
official is appointed to Parent or any Significant Subsidiary or a material part
of its assets, and, in any such case, such proceeding, petition or appointment
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)            Parent or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, receiver and manager,
administrator, liquidator, trustee, custodian, sequestrator, conservator or
similar official for Parent or any Significant Subsidiary or for a material part
of its assets, or any such official is appointed to Parent or any Significant
Subsidiary or a material part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or the board of
directors (or similar governing body) of Parent or any Significant Subsidiary
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (i) or
clause (h) of this Article or (vi) solely in the case of Parent, become subject
to Parent Bankruptcy Event;

 

(j)            Parent or any Borrower shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of US$150,000,000 (or the equivalent thereof in any other
currency) (other than any such judgment covered by third party insurance to the
extent the insurer has been notified of such judgment and liability therefor has
not been denied by the insurer), shall be rendered against Parent or any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which

 

73

--------------------------------------------------------------------------------



 

execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Parent or any
Subsidiary to enforce any such judgment;

 

(l)            any Loan Document is or becomes void, voidable or unenforceable,
or is asserted in writing by any Borrower or any other Loan Party not to be
valid and enforceable;

 

(m)          any material obligation of any Borrower or any other Loan Party
under any Loan Document or the performance of any such obligation is or becomes
at any time illegal or invalid under any applicable law;

 

(n)           (i) prior to the Availability Date, Amcor UK or Amcor US shall
cease to be a wholly-owned Subsidiary of Amcor or (ii) on or after the
Availability Date, Amcor, Amcor UK, Amcor US or Bemis shall cease to be a
wholly-owned Subsidiary of New Amcor; or

 

(o)           a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Parent or any
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Parent, take any
or all of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Revolving Loans then outstanding to be due and payable in whole
(or in part (but ratably as among the Revolving Loans at the time outstanding),
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of Parent or the Borrowers hereunder, shall
become due and payable immediately, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Parent
and each Borrower; and in the case of any event with respect to Parent or any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of Parent or any Borrower hereunder, shall immediately and
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Parent
and each Borrower.

 

ARTICLE VIII

 

The Agents

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Foreign Administrative Agent as its agents and authorizes the Administrative
Agent and the Foreign Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Foreign Administrative Agent, as applicable, by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not

 

74

--------------------------------------------------------------------------------



 

an Agent, and such Person and its Affiliates may accept deposits from, lend
money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with Parent
or any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, (a) the Agents shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Agents shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that an Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents), provided that an Agent
shall not be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents, the Agents shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Parent, any Subsidiary or any other Affiliate of
Parent that is communicated to or obtained by the Person serving as an Agent or
any of its Affiliates in any capacity.  No Agent shall be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents) or (ii) unless a court of
competent jurisdiction shall have determined by a final and non-appealable
judgment that such Agent was grossly negligent or acted with willful misconduct
in taking or not taking any such action.  Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof (stating that
it is a “notice of default”) is given to such Agent by Parent or a Lender, and
the Agents shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
any Loan Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (D) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (E) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to such
Agent or satisfaction of any condition that expressly refers to the matters
described therein being acceptable or satisfactory to an Agent or (F) any
determination with respect to (1) the existence or the extent of any legal
impediments on the ability of any Subsidiary Guarantor or, on or after the
Availability Date, New Amcor to perform its obligations under the Guarantee
Agreement (it being acknowledged by the Lenders that the Administrative Agent
shall not be required to make any evaluation as to whether any such impediment
exists unless and until it shall have been requested to do so in writing by a
Lender and, in connection with any such evaluation or determination, may consult
with legal counsel (who may be counsel for Parent) selected by it and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel) or (2) the terms of the subordination referred to in the
definition of the term the Subordinated Debt Allowance.  Each Agent shall be
deemed to

 

75

--------------------------------------------------------------------------------



 

have no knowledge of any Lender being a Restricted Lender unless and until the
Administrative Agent shall have received the written notice from such Lender
referred to in Section 1.03, and then only to as and to the extent specified in
such notice, and any determination of whether the Required Lenders or any other
requisite Lenders shall have provided any consent or direction in connection
with this Agreement or any other Loan Document shall not be affected by any
subsequent delivery to the Administrative Agent of any such written notice.
Notwithstanding anything herein to the contrary, no Agent shall have any
liability arising from any confirmation of the Revolving Credit Exposure or the
component amounts thereof.

 

Each Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof).  Each Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof, including pursuant to Section 9.01(e).  In
determining compliance with any condition hereunder to the making of a Revolving
Loan, the Administrative Agent may presume that such condition is satisfactory
to each Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such
Revolving Loan.  Each Agent may consult with legal counsel (who may be counsel
for Parent), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Each Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any of and all their duties and exercise their rights and powers through
their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facility provided for herein as
well as activities as an Agent.  No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

 

Subject to the terms of this paragraph, each Agent may resign at any time from
its capacity as such.  In connection with such resignation, such Agent shall
give notice of its intent to resign to the Lenders and Parent.  Upon receipt of
any such notice of resignation, the Required Lenders (in the case of a
resignation by the Administrative Agent) or the Administrative Agent (in the
case of a resignation by the Foreign Administrative Agent) shall have the right
(with, so long as no Event of Default has occurred and is continuing, the
consent of Parent (such consent not to be unreasonably withheld, delayed or
conditioned)) to appoint a successor.  If no successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its intent to resign, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a bank
with an office in New York, New York, in the case of a successor to the
Administrative Agent, or with an office in London or Frankfurt, in the case of a
successor to the Foreign Administrative Agent or, in each case, an

 

76

--------------------------------------------------------------------------------



 

Affiliate of any such bank. If any Agent is a Defaulting Lender pursuant to
clause (e) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to Parent and such Agent
remove such Agent in its capacity as such, and (with, so long as no Event of
Default has occurred and is continuing, the consent of Parent (such consent not
to be unreasonably withheld, delayed or conditioned)) appoint a successor. Upon
the acceptance of its appointment as Administrative Agent or Foreign
Administrative Agent, as applicable, hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Agent, as the case may be, and such retiring
or removed Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents.  The fees payable by Parent to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed by Parent and such successor.  Notwithstanding the foregoing, in the
event (a) no successor Agent to a retiring Agent shall have been so appointed
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its intent to resign, the retiring Agent may give notice of the
effectiveness of its resignation to the Lenders and Parent or (b) no successor
to a removed Agent shall have been so appointed and shall have accepted such
appointment by the day that is 30 days following of the issuance of a notice of
removal, the removal shall become effective on such 30th day, and on the date of
effectiveness of such resignation or removal, as the case may be, (i) the
retiring or removed Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) the Required Lenders
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Agent; provided that (A) all payments required
to be made hereunder or under any other Loan Document to the retiring or removed
Agent for the account of any Person other than such Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the retiring or removed Agent shall also
directly be given or made to the other Agent and each Lender.  After any Agent’s
resignation or removal from its capacity as such, the provisions of this
Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Agent.  Nothing in this
paragraph shall be deemed to limit the rights of the Foreign Administrative
Agent under the penultimate paragraph of this Article.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arrangers or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents, the Arrangers or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, any Agent or the Lenders on or prior to the Effective Date.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, each Agent (irrespective of whether the
principal of any Revolving Loan shall then be

 

77

--------------------------------------------------------------------------------



 

due and payable as herein expressed or by declaration or otherwise and
irrespective of whether such Agent shall have made any demand on any Borrower or
other Loan Party) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Agents (including any claim under Sections
2.11, 2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to any Agent and, in the event that any Agent shall
consent to the making of such payments directly to the Lenders, to pay to such
Agent any amount due to it, in its capacity as Agent, under the Loan Documents
(including under Section 9.03); provided, however, that nothing contained herein
shall be deemed to authorize the Agents to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the obligations or the rights of any Lender,
or to vote in respect of the claim of any Lender in any such proceeding.

 

Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents (each of the foregoing, a “Titled
Person”) shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder, and,
without limiting the foregoing, no Titled Person shall have or be deemed to have
any fiduciary relationship with any Lender or with Parent or any of its
Affiliates.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, each Agent and each Titled Person and their respective
Affiliates and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(a)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Commitments or this Agreement,

 

(b)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Revolving Loans, the Commitments and this Agreement,

 

78

--------------------------------------------------------------------------------



 

(c)           (i) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(ii) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Revolving Loans, the Commitments and this Agreement, (iii) the entrance into,
participation in, administration of and performance of the Revolving Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (iv) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Revolving Loans, the Commitments and this Agreement, or

 

(d)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

In addition, unless either (1) clause (a) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (d) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Titled Person and their respective Affiliates and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Revolving Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

The Administrative Agent and each other Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Revolving Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Revolving Loans or the Commitments for an amount less than the amount being paid
for an interest in the Revolving Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

The Foreign Administrative Agent (the “Designating Foreign Administrative
Agent”) may at any time and from time to time, by written notice to the
Administrative Agent, the Lenders and Parent, nominate an Affiliate of the
Designating Foreign Administrative Agent (such Affiliate, a “Substitute Foreign
Administrative Agent”) to act as a successor Foreign Administrative Agent.  A
notice to nominate a Substitute Foreign Administrative Agent must be in the form
of Exhibit J (the “Foreign Administrative Agent Designation Notice”) and be
countersigned by the Substitute Foreign Administrative Agent confirming it will
be bound as the Foreign Administrative Agent under this Agreement.  Such
Substitute Foreign Administrative

 

79

--------------------------------------------------------------------------------



 

Agent shall succeed to the rights, powers, duties and obligations of the Foreign
Administrative Agent, and the term “Foreign Administrative Agent” shall mean
such Substitute Foreign Administrative Agent effective immediately upon delivery
of such Foreign Administrative Agent Designation Notice to the Administrative
Agent.  With respect to Section 9.01(a)(ii), the address for notices for the
Foreign Administrative Agent shall be, upon such succession and without further
action, the address for the Substitute Foreign Administrative Agent set forth in
the Foreign Administrative Agent Designation Notice.  A Substitute Foreign
Administrative Agent will be treated as the Foreign Administrative Agent for all
purposes under the Loan Documents for so long as it continues to be a Substitute
Foreign Administrative Agent under this Agreement.  The Designating Foreign
Administrative Agent may revoke its designation of an Affiliate as a Substitute
Foreign Administrative Agent by notice in writing to the Administrative Agent,
the Lenders and Parent.  Upon such Substitute Foreign Administrative Agent’s
ceasing to be a Substitute Foreign Administrative Agent, the Designating Foreign
Administrative Agent will automatically assume (and be deemed to assume without
further action by any party) all rights and obligations previously vested in
such Substitute Foreign Administrative Agent.

 

The provisions of this Article are solely for the benefit of the Agents and the
Lenders, and, except solely to the extent of Parent’s rights to consent pursuant
to and subject to the conditions set forth in this Article, none of Parent or
any other Loan Party shall have any rights as a third party beneficiary of any
such provisions.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.    Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 

(i)            if to Parent or any Borrower, to Parent (or c/o Amcor, as
applicable) at Amcor Corporate, Thurgauerstrasse 34, CH-8050 Zurich, Attention
of Group Treasurer/VP Treasury (Fax No. +44 44 316 17 18; Email Address:
graeme.vavasseur@amcor.com);

 

(ii)           if to the Administrative Agent or the Foreign Administrative
Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713, Attention of Lauren Mayer
(Fax No. (302) 634-1417; Email Addresses: lauren.mayer@jpmorgan.com and
12012443629@tls.ldsprod.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Demetrius Dixon (Email Address:
Demetrius.dixon@chase.com); and

 

(iii)          if to any other Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

 

(b)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business

 

80

--------------------------------------------------------------------------------



 

day for the recipient); and notices delivered through electronic communications
to the extent provided in paragraph (c) of this Section shall be effective as
provided in such paragraph.

 

(c)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  Any notices or other communications to an Agent, Parent or any
Borrower may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgement); provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to the Platform shall be deemed received
upon the receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)           Any party hereto may change its address, telephone number, email
address or fax number for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any such change by a Lender, by
notice to Parent and the Agents).

 

(e)           In connection with any Borrowing Request or Interest Election
Request required to be provided hereunder to the Foreign Administrative Agent,
the applicable Borrower (or Parent on its behalf) shall furnish with such
request telephone call-back information designating a Financial Officer or other
authorized employee of the applicable Borrower (or of Parent on its behalf) as
authorized to confirm and provide any additional information relating to any
such request as the Foreign Administrative Agent may reasonably require in order
to give effect to such request. The Foreign Administrative Agent shall be
authorized to seek any such confirmation or additional information by telephonic
request.  The Foreign Administrative Agent shall be entitled to rely, and shall
not incur any liability for relying, upon any information provided by such
designated Person and, in the event such designated Person is not, in fact,
available to provide any such information by telephone call-back, the Foreign
Administrative Agent shall have no liability for any failure to act in
connection with any such request or notice.

 

(f)            The Borrowers agree that any Agent may, but shall not be
obligated to, make any Communication by posting such Communication on the
Platform.  The Platform and any Communications are provided “as is” and “as
available”.  The Agents, the Titled Persons and their respective Related Parties
do not warrant, and shall not be deemed to warrant, the adequacy of the Platform
or the Communications, and expressly disclaim liability for errors or omissions
in the Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by any Agent, any Titled Person
or any of their respective Related Parties in connection with the Communications
or the Platform.  In no event shall any Agent, any Titled Person or any of their
respective Related Parties have any liability to any Loan Party, any Lender or
any other Person

 

81

--------------------------------------------------------------------------------



 

for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of any Loan Party’s, any Agent’s or any
Titled Person’s transmission of communications through the Platform, except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Person acted with gross negligence or willful
misconduct; provided, however, that in no event shall any Agent, any Titled
Person or any of their respective Related Parties have any liability to any Loan
Party, any Lender or any other Person for indirect, special, consequential or
punitive damages (as opposed to direct or actual damages).  Parent, each
Borrower and each Lender agrees that any Agent or any Titled Person may, but
shall not be obligated to, store any Communications on the Platform in
accordance with its customary document retention procedures and policies.

 

SECTION 9.02.    Waivers; Amendments.  (a)  No failure or delay by any Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  Without limiting the generality of the
foregoing, the execution and delivery of this Agreement or the making of a
Revolving Loan shall not be construed as a waiver of any Default, regardless of
whether any Agent, any Arranger, any Syndication Agent, any Documentation Agent
or any Lender may have had notice or knowledge of such Default at the time.

 

(b)           Except as provided in Section 1.08, 2.04(e), 2.07(d), 2.08(b) and
2.13(b), none of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by Parent and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Revolving Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or change the currency of any
Revolving Loan or any interest or fee, without the written consent of each
Lender affected thereby, (C) postpone the scheduled maturity date of any
Revolving Loan or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment (including any such
postponement as a result of any modification to the term “Commitment Outside
Date”), without the written consent of each Lender affected thereby, (D) change
Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any of the provisions of this Section or the percentage set forth in the
definition of the

 

82

--------------------------------------------------------------------------------



 

term “Required Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, (F) release (including by limiting
liability in respect thereof) (i) any Borrower or, on or after the Availability
Date, New Amcor from its Guarantee under the Guarantee Agreement or (ii) one or
more Subsidiary Guarantors (other than those that are also Borrowers) from their
Guarantees under the Guarantee Agreement if such Guarantees represent a material
portion of the aggregate value of the Guarantees of all the Subsidiary
Guarantors (except as expressly provided in the Guarantee Agreement), without
the written consent of each Lender, or (G) amend, modify or waive the condition
set forth in Section 4.02(f), without the written consent of each Lender;
provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of any Agent without the prior written consent
of such Agent.  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (A), (B) or
(C) of clause (ii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification or (y) in the case of any amendment, waiver or other
modification referred to in clause (ii) of the first proviso of this paragraph,
any Lender that receives payment in full of the principal of and interest
accrued on each Revolving Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

 

(c)           The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender.  Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

 

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.  (a)  Parent and the
Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Agents, the Arrangers and their Affiliates (including due
diligence expenses, syndication expenses, travel expenses and reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP, US counsel to the
Agents and the Arrangers, Allen & Overy, UK and Australian counsel to the Agents
and the Arrangers, and Walkers, Jersey counsel to the Agents and the Arrangers),
in connection with the structuring, arrangement and syndication of the credit
facility provided for herein, including the preparation, execution and delivery
of the commitment letter and any fee letter entered into in connection with the
credit facility provided for herein, (ii) all reasonable and documented expenses
of the Agents associated with the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (iii) all
reasonable and documented expenses incurred by any Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
of the foregoing (including Cravath, Swaine & Moore LLP, US counsel to the
Agents, Allen & Overy, UK and Australian counsel to the Agents, and Walkers,
Jersey counsel to the Agents), in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Revolving Loans made hereunder,
including all such expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans.

 

83

--------------------------------------------------------------------------------



 

(b)                                 Parent and the Borrowers shall indemnify
each Agent (and any sub-agent thereof), each Arranger, the Syndication Agents,
the Documentation Agents and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related expenses, including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the structuring, arrangement and the syndication of
the credit facility provided for herein (in the case of any Arranger), the
preparation, execution, delivery and administration of the commitment letter or
any fee letter entered into in connection with the credit facility provided for
herein, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
commitment letter or any fee letter entered into in connection with the credit
facility provided for herein, this Agreement or the other Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Revolving Loan or the use of
the proceeds therefrom, (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the commitment letter or any fee letter entered into in connection with the
credit facility provided for herein, this Agreement or any other Loan Document,
any Affiliate of any of the foregoing or any third party (and regardless of
whether any Indemnitee is a party thereto) or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by, or any Environmental Liability related in any way to,
Parent or any of its Subsidiaries or Affiliates; provided that (x) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from (i) such Indemnitee’s gross negligence or willful misconduct,
(ii) a material breach by such Indemnitee of the express terms of this Agreement
or the other Loan Documents or (iii) claims of one or more Indemnitees against
another Indemnitee (other than claims against any Agent, the Syndication Agents,
the Documentation Agents or the Arrangers in their capacities or in fulfilling
their roles as such) and not involving any act or omission of Parent or any of
its Subsidiaries or Affiliates and (y) Parent and the Borrowers shall not be
liable for the legal fees and expenses of more than one law firm at any time for
the Indemnitees as a whole (and, if reasonably deemed necessary by the
Indemnitees, one firm of local counsel in each relevant jurisdiction and one
firm of special counsel for each relevant specialty, in each case for the
Indemnitees as a whole); provided that, in the case of an actual or perceived
conflict of interest where any Indemnitee affected by such conflict informs
Parent of such conflict, Parent and the Borrowers shall be responsible for the
reasonable and documented fees and expenses of one additional firm of counsel
for each group of such affected Indemnitees similarly situated (and if
reasonably deemed necessary by such affected Indemnitee, one additional firm of
such local counsel or specialty counsel for each group of such affected
Indemnitees similarly situated).  This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 

(c)                                  To the extent that Parent and the Borrowers
fail to indefeasibly pay any amount required to be paid by them under paragraph
(a) or (b) of this Section to any Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or such sub-agent) in its capacity as such, or against any
Related

 

84

--------------------------------------------------------------------------------



 

Party of any of the foregoing acting for such Agent (or any such sub-agent) in
connection with such capacity.  For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Credit Exposures and Unused Commitments at the time (or most recently
outstanding and in effect).

 

(d)                                 No Indemnitee shall be liable for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet and the Platform), except to the
extent that such damages are determined by a court of competent jurisdiction in
a final, non-appealable judgment to have resulted from the willful misconduct or
gross negligence of such Indemnitee or the material breach by such Indemnitee of
the confidentiality provisions of this Agreement or any of the other Loan
Documents.

 

(e)                                  To the extent permitted by applicable law,
no party hereto shall assert, or permit any of its Affiliates or Related Parties
to assert, and each party hereto hereby waives, any claim against each other
such Person on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Revolving Loan or the use of the proceeds thereof; provided that this
paragraph (e) shall not limit the obligations of Parent and the Borrowers to
indemnify, in accordance with paragraph (b) above, any Indemnitee against any
such damages that may be awarded against it or any indemnification or expense
reimbursement obligations of the Loan Parties set forth in any other Loan
Document.

 

(f)                                   All amounts due under this Section shall
be payable promptly after written demand therefor.

 

SECTION 9.04.                                   Successors and Assigns. 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither Parent nor any Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Agent and each Lender (and any attempted assignment or
transfer by Parent or any Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section), and, to
the extent expressly contemplated hereby, the Arrangers, the Syndication Agents,
the Documentation Agents, the sub-agents of any Agent and the Related Parties of
any of the Agents, the Arrangers, the Syndication Agents, the Documentation
Agents and any Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Revolving Loans at the time held or
owing to it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:

 

(A)                               Parent; provided that no consent of Parent
shall be required (1) for an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or (2) if an Event of Default has occurred and is continuing,
for any other

 

85

--------------------------------------------------------------------------------



 

assignment; provided further that Parent shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Revolving Loans,
the amount of the Commitment or Revolving Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 (or (w) in the case of an assignment solely of
Revolving Loans denominated in Euros, €5,000,000, (x) in the case of an
assignment solely of Revolving Loans denominated in Australian Dollars,
A$5,000,000, (y) in the case of an assignment solely of Revolving Loans
denominated in Sterling, £5,000,000 and (z) in the case of an assignment solely
of Revolving Loans denominated in Swiss Francs, CHF5,000,000), unless each of
Parent and the Administrative Agent otherwise consents; provided that no such
consent of Parent shall be required if an Event of Default has occurred and is
continuing; provided further that Parent shall be deemed to have consented to
any such assignment that would otherwise not comply with the provisions of this
clause (A) unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform), together with a processing and recordation fee of US$3,500,
provided that only one such processing and recordation fee shall be payable in
the event of simultaneous assignments from any Lender or its Approved Funds to
one or more other Approved Funds of such Lender;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain Private Side Information) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including US Federal and
state and foreign securities laws; and

 

86

--------------------------------------------------------------------------------



 

(E)                                there must be no less than two Lenders or one
Lender with its lending office in Australia remaining after giving effect to
such assignment.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption (or an agreement incorporating by
reference a form of Assignment and Assumption posted on the Platform) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.16, 9.03 and 9.17).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and records
of the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Revolving Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and Parent, the
Borrowers, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Parent and the Borrowers and, as
to entries pertaining to it, any Lender, at any reasonable time and from time to
time upon reasonable prior notice; provided that if Parent or any Borrower
requests a copy of the Register, such copy shall be provided to Parent or such
Borrower within two Business Days of such request.

 

(v)                                 Upon receipt by the Administrative Agent of
an Assignment and Assumption (or an agreement incorporating by reference a form
of Assignment and Assumption posted on the Platform) executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder) and the processing and
recordation fee referred to in this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this Section or
is otherwise not in proper form, it being acknowledged that the Administrative
Agent shall have no duty or obligation (and shall incur no liability) with
respect to obtaining (or confirming the receipt of) any such written consent or
with respect to the form of (or any defect in) such Assignment and Assumption,
any such duty and obligation being solely with the assigning Lender and the
assignee.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph, and
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by

 

87

--------------------------------------------------------------------------------



 

this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption is otherwise
duly completed and in proper form, and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is an
Eligible Assignee.  Upon request of Parent, the Administrative Agent shall
provide to Parent a copy of each Assignment and Assumption and Administrative
Questionnaire that shall have been accepted by the Administrative Agent.

 

(c)                                  (i)  Any Lender may, without the consent of
Parent, any Borrower or the Administrative Agent, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Revolving Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Parent, the Borrowers, the Agents and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(ii) of the first proviso to Section 9.02(b) that affects such Participant. 
Parent and the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Parent’s request and expense, to use
reasonable efforts to cooperate with Parent to effectuate the provisions of
Section 2.18(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Loans or other rights and obligations of such Lender under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Revolving Loans or its other rights
and obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Revolving Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement

 

88

--------------------------------------------------------------------------------



 

notwithstanding any notice to the contrary.  For the avoidance of doubt, no
Agent (in its capacity as an Agent) shall have any responsibility for
maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank with jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Revolving Loans, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Agents, the Arrangers, the
Syndication Agents, the Documentation Agents or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Revolving Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid (other than contingent indemnity,
expense reimbursement and yield protection obligations as to which no claim has
been made) and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.05(b), 2.14, 2.15, 2.16, 2.17(e), 2.18, 9.03 and 9.17
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Revolving Loans, the expiration or termination of Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06.                                   Counterparts; Integration;
Effectiveness; Electronic Execution.  (a)  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate fee letters with respect to fees payable to the Administrative
Agent, the Arrangers or the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter entered in connection herewith (but do
not supersede any other provisions of any such commitment letter or any fee
letter entered into in connection with the credit facility provided for herein
that do not by the terms of such documents terminate upon the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect). 
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto (for the avoidance of doubt,
other than New Amcor and Bemis), and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, electronic mail (in .pdf or .tif format) or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

89

--------------------------------------------------------------------------------



 

(b)                                 The words “execution”, “signed”,
“signature”, “delivery” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require any Agent to accept electronic signatures in any form or format
without its prior written consent.

 

SECTION 9.07.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each Affiliate
thereof is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other amounts at any time held and other obligations (in whatever currency)
at any time owing by such Lender, or by such an Affiliate, to or for the credit
or the account of Parent or any Borrower against any of and all the obligations
then due of Parent or any Borrower existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations of Parent or any Borrower are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. 
Each Lender agrees to promptly notify Parent and the Administrative Agent after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender, and each Affiliate thereof, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  This Agreement shall be construed in
accordance with and governed by the law of the State of New York; provided that
the determination of whether the Amcor Exchange Scheme shall have been
implemented, and the Bemis Merger shall have been consummated, in all material
respects in accordance with the Transaction Agreement shall be interpreted and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any laws or other rules that would result in the application of
laws of a different jurisdiction; provided further that (i) the determination of
whether the Amcor Exchange Scheme shall have been implemented in all material
respects in accordance with the Transaction Agreement shall, solely to the
extent required by the laws of Victoria, Australia, be governed by, and
construed in accordance with, the laws of Victoria, Australia and (ii) the
determination of whether the Bemis Merger shall have been implemented in all
material respects in accordance with the Transaction Agreement shall, solely to
the extent required under the laws of the State of Missouri, be governed by, and
construed in accordance with, the laws of the State of Missouri.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court of the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York

 

90

--------------------------------------------------------------------------------



 

County, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of Parent
and the Borrowers hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement or any other Loan Document brought
by it or any of its Affiliates shall be brought, and shall be heard and
determined, exclusively in such Federal court or, in the event such Federal
court lacks subject matter jurisdiction, such New York State court.  Each party
hereto agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in paragraph (b) of this Section. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

(e)                                  Each Non-US Loan Party hereby irrevocably
designates, appoints and empowers Amcor US, with an address of 2801 SW 149
Avenue, Suite 350, Miramar, Florida 33027, and Amcor US hereby accepts such
designation, appointment and empowerment, as its authorized designee, appointee
and agent (the “Authorized Agent”) to receive, accept and forward for and on its
behalf service of any and all legal process, summons, notices and documents that
may be served in any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document.  Such service may be made by mailing
a copy of such process to any such Loan Party in the care of the Authorized
Agent at its address set forth above, and each Non-US Loan Party hereby
irrevocably authorizes and directs the Authorized Agent to accept such service
on its behalf.  Service of process upon the Authorized Agent shall be deemed, in
every respect, effective service of process upon each such Loan Party.

 

(f)                                   In the event any Loan Party or any of its
assets has or hereafter acquires, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Loan Document, any immunity from jurisdiction, legal proceedings,
attachment (whether before or after judgment), execution, judgment or setoff,
such Loan Party hereby irrevocably agrees not to claim and hereby irrevocably
and unconditionally waives such immunity.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

91

--------------------------------------------------------------------------------



 

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                   Confidentiality.  Each of the
Agents and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential or be subject to customary confidentiality
obligations of employment or professional practice, (b) upon the request or
demand of any Governmental Authority, semi-governmental authority,
self-regulatory authority (such as the National Association of Insurance
Commissioners) or regulatory authority having or purporting to have jurisdiction
over it (in which case such Agent or such Lender shall, (x) except with respect
to any audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority (or any
request by such a governmental bank regulatory authority) and (y) in the case of
any request or demand of any self-regulatory authority, to the extent reasonably
practicable, (i) promptly notify Parent of (and, to the extent reasonably
practicable in light of the nature of the request, in advance of) such
disclosure to the extent permitted by law and (ii) so furnish only that portion
of such information that such Agent or such Lender reasonably believes it is
legally required to disclose), (c) in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations (in which case such Agent or such Lender shall (i) promptly
notify Parent of (and, to the extent reasonably practicable in light of the
nature of the request, in advance of) such disclosure to the extent permitted by
law and (ii) so furnish only that portion of such information that such Agent or
such Lender reasonably believes it is legally required to disclose), (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction or any actual or prospective credit insurance provider
(or its Related Parties), relating to any of Parent or the Borrowers and their
obligations hereunder, (g) with the consent of Parent, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Lender or any Affiliate
of any of the foregoing on a nonconfidential basis from a source other than
Parent or a Borrower or (i) solely with respect to Information about this
Agreement or any other Loan Document, to market data collectors, as such
Information is routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.  For purposes
of this Section, “Information” means all information received from Parent or any
Borrower relating to Parent, any Subsidiary or their businesses, other than any
such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by Parent or any Borrower.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same

 

92

--------------------------------------------------------------------------------



 

degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Loan, together with all fees, charges and other
amounts that are treated as interest on such Revolving Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Revolving Loan in accordance with applicable law, the rate
of interest payable in respect of such Revolving Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Revolving Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Revolving Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender.

 

SECTION 9.14.                                   “Know Your Customer” Notices. 
Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act and the Anti-Money Laundering and Counter-Terrorism Financing
Rules promulgated under the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 (Cth), it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or such Agent, as applicable, to identify such Loan Party in accordance with
such Act and Rules.

 

SECTION 9.15.                                   No Fiduciary Relationship.  Each
of Parent and the Borrowers, on behalf of itself and its subsidiaries, agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, Parent, the Borrowers and their
Affiliates, on the one hand, and the Agents, the Arrangers, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Arrangers, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.  The Agents, the Arrangers, the Lenders and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of Parent,
the Borrowers and their Affiliates, and none of the Agents, the Arrangers, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to Parent, the Borrowers or any of their Affiliates.  To the fullest extent
permitted by law, each of Parent and the Borrowers hereby waives and releases
any claims that it or any of its Affiliates may have against the Agents, the
Arrangers, the Lenders and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.16.                                   Non-Public Information. 
(a)  Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by Parent, any Borrower or any Agent pursuant
to or in connection with, or in the course of administering, this Agreement,
will be syndicate-level information, which may contain Private Side
Information.  Each Lender represents to Parent, the Borrowers and the Agents
that (i) it has developed compliance procedures regarding the use of Private
Side Information and that it will handle Private Side Information in accordance
with such procedures and applicable law, including Unites States Federal and
state and foreign securities laws, and (ii) it has identified in its

 

93

--------------------------------------------------------------------------------



 

Administrative Questionnaire a credit contact who may receive information that
may contain Private Side Information in accordance with its compliance
procedures and applicable law, including United States federal and state and
foreign securities laws.

 

(b)                                 Parent, the Borrowers and each Lender
acknowledge that, if information furnished by Parent or any Borrower pursuant to
or in connection with this Agreement is being distributed by any Agent through
Debt Domain, IntraLinksTM, SyndTrak or any other electronic platform chosen by
such Agent to be its electronic transmission system (the “Platform”), (i) the
Agents may post any information that Parent has indicated as containing Private
Side Information solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if Parent has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains Private Side Information, each Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives.  Parent agrees to clearly designate all information
provided to the Agents by or on behalf of Parent or any Borrower that is
suitable to be made available to Public Side Lender Representatives, and each
Agent shall be entitled to rely on any such designation by Parent without
liability or responsibility for the independent verification thereof.  In the
event that any Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Lender acknowledges that
(A) other Lenders may have availed themselves of such information and (B) none
of Parent, any Borrower, any Agent or any other Titled Person has any
responsibility for such Lender’s decision to limit the scope of the information
it has obtained in connection with this Agreement.

 

SECTION 9.17.                                   Conversion of Currencies. 
(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)                                 The obligations of each of Parent and the
Borrowers in respect of any sum due to any party hereto or any party to any
other Loan Document or any holder of the obligations owing hereunder or under
any other Loan Document (the “Applicable Creditor”) shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder or under such other Loan Document
(the “Agreement Currency”), be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, Parent and such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

 

SECTION 9.18.                                   Additional Subsidiary
Guarantees; Release of Subsidiary Guarantors.  (a)  Parent may (but, except as
provided in Section 5.03, is not required to), at any time upon prior written
notice to the Administrative Agent, cause any of its wholly-owned Subsidiaries
to become a Subsidiary Guarantor by causing such Subsidiary to execute and
deliver to the Administrative Agent a supplement to the Guarantee Agreement in
the form specified therein, together with, to the extent requested by the
Administrative Agent, documents and

 

94

--------------------------------------------------------------------------------



 

opinions of the type referred to in Sections 4.01(b), 4.01(c), 4.01(f),
4.02(b) and 4.02(c) with respect to such Subsidiary.

 

(b)                                 In the event that (i) all of the capital
stock of a Subsidiary Guarantor (other than a Borrower) that is owned by Parent
and the Subsidiaries is sold or otherwise disposed of in a transaction or
transactions permitted by Section 6.03, (ii) in the case of any Subsidiary
Guarantor that shall have become such solely pursuant to Section 9.18(a),
immediately after giving effect to such release (and assuming that all of the
Financial Indebtedness of such Subsidiary Guarantor outstanding on the date of
the effectiveness of such release has been incurred by such Subsidiary Guarantor
on such date), all of the Financial Indebtedness of the Subsidiaries shall be
permitted under Section 6.03 or (iii) in the case of any Subsidiary Guarantor
that shall have become such pursuant to Section 5.03, such Subsidiary Guarantor
(if it were not already a party to the Guarantee Agreement) would no longer be
required, pursuant to Section 5.03, to become a Subsidiary Guarantor, then, in
each case, promptly following Parent’s request and so long as no Event of
Default has occurred and is continuing or would result after giving effect to
such release, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to Parent, at Parent’s
expense, a release of such Subsidiary Guarantor from its obligations under the
Guarantee Agreement.  In connection with any release pursuant to this Section,
the Administrative Agent may request that Parent deliver to it a certificate of
a Financial Officer of Parent to the effect that the requirements to such
release set forth in this paragraph have been satisfied, and the Administrative
Agent may rely on, and shall incur no liability for relying upon, any statements
made in any such certificate.  Any execution and delivery of documents pursuant
to this paragraph shall be without recourse to or warranty by the Administrative
Agent.

 

SECTION 9.19.                                   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in this Agreement or in any other agreement, arrangement or understanding among
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

95

--------------------------------------------------------------------------------



 

[Signature pages follow]

 

96

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMCOR LIMITED

 

 

 

 

by

 

 

/s/ Michael Casamento

 

 

Name:

Michael Casamento

 

 

Title:

Executive Vice President, Finance

 

 

and Chief Financial Officer

 

 

 

 

 

AMCOR FINANCE (USA), INC.

 

 

 

 

 

by

 

 

/s/ Robert Mermelstein

 

 

Name:

Robert Mermelstein

 

 

Title:

Director

 

 

 

 

 

AMCOR UK FINANCE PLC

 

 

 

 

 

by

 

 

/s/ Graeme Vavasseur

 

 

Name:

Graeme Vavasseur

 

 

Title:

Director

 

SIGNATURE PAGE TO AMCOR THREE-YEAR SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as the Administrative Agent

 

and Foreign Administrative Agent

 

 

 

 

by

 

 

/s/ Tasvir Hasan

 

 

Name:

Tasvir Hasan

 

 

Title:

Executive Director

 

SIGNATURE PAGE TO AMCOR THREE-YEAR SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO
THE AMCOR THREE-YEAR SYNDICATED FACILITY AGREEMENT

 

 

 

Name of Institution:

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

SIGNATURE PAGE TO AMCOR THREE-YEAR SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Additional Defined Terms

 

Defined Term

 

Prior to the
Applicable GAAP Transition Date

 

On and after the
Applicable GAAP Transition Date

“EBITDA”

 

means, for any period, the profit on ordinary activities before income tax
expense, net finance costs, amortization or impairment of intangible assets and
depreciation of tangible assets of Parent and the Subsidiaries for such period,
as disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b), and after excluding any Significant Items for
such period, all as determined on a consolidated basis in accordance with the
Applicable GAAP.

 

means, for any period, Consolidated Net Income for such period plus, (a) without
duplication, to the extent deducted in the determination of such Consolidated
Net Income, (i) net interest expense for such period, (ii)  income tax expense
for such period, (iii) depreciation and amortization expense for such period,
(iv) any extraordinary, non-recurring or unusual non-cash charges or expenses
for such period and (v) the amount of any one-time transaction costs (including
compensation and acquisition costs) incurred in connection with the Combination
Transactions for such period, in an aggregate amount not to exceed $190,000,000
during the term of this Agreement, minus (b) to the extent included in the
determination of such Consolidated Net Income, any extraordinary, non-recurring
or unusual non-cash gains for such period, all as determined on a consolidated
basis in accordance with the Applicable GAAP.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
Parent and the Subsidiaries for such period, as determined on a consolidated
basis in accordance with the Applicable GAAP.

 

 

 

 

 

“Finance Lease”

 

means a “finance lease” as defined in the Australian Approved Accounting
Standard AASB117: Leases.

 

means a lease (or similar arrangement conveying the right to use) that is
required to be classified and accounted for as a capital lease or financing
lease on a balance sheet under the Applicable GAAP.

 

A-1

--------------------------------------------------------------------------------



 

“Net Interest Expense”

 

means, for any period, the aggregate consolidated total finance expense of
Parent and the Subsidiaries for such period, less the sum of (a) the aggregate
consolidated interest income received by Parent and the Subsidiaries for such
period, (b) the interest component of the post employment benefit costs of
Parent and the Subsidiaries classified as borrowing costs for such period and
(c) any discounting of the long term provisions of Parent and the Subsidiaries
recognized as borrowing costs, all as determined on a consolidated basis in
accordance with the Applicable GAAP and as disclosed in the most recent Accounts
delivered pursuant to Section 5.01(a)(i) or 5.01(b) or, if they are not
expressly disclosed in the Accounts, as certified by a Financial Officer of
Parent to the Administrative Agent.

 

means, for any period, the aggregate consolidated total interest expense of
Parent and the Subsidiaries for such period, less the sum of (a) the aggregate
consolidated interest income received by Parent and the Subsidiaries for such
period, (b) the interest component of any post employment benefit costs of
Parent and the Subsidiaries classified as interest expense for such period and
(c) the interest component of any discounting of long term provisions, all as
determined on a consolidated basis in accordance with the Applicable GAAP and as
disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b) or, if they are not expressly disclosed in the
Accounts, as certified by a Financial Officer of Parent to the Administrative
Agent.

 

A-2

--------------------------------------------------------------------------------



 

“Total Net Indebtedness”

 

means, as of any date, (a) the sum of (i) the aggregate amount of outstanding
interest-bearing liabilities of Parent and the Subsidiaries as disclosed in the
most recent Accounts delivered pursuant to Section 5.01(a)(i) or 5.01(b), but
(x) for the avoidance of doubt, excluding retirement and other employee benefit
obligations and “Other financial liabilities” as disclosed in such Accounts and
(y) excluding any Financial Indebtedness falling within the Subordinated Debt
Allowance, and (ii) without duplication, any Guarantees of interest-bearing
liabilities given by Parent or any Subsidiary that are outstanding on such date,
minus (b) cash and cash equivalents of Parent and its Subsidiaries (including
short-term deposits held with financial institutions) on such date, all as
determined on a consolidated basis in accordance with the Applicable GAAP;
provided that Total Net Indebtedness will be determined without giving effect to
any principle resulting in valuation of any Financial Indebtedness below the
full stated principal amount thereof (including on account of any election to
value any Financial Indebtedness at “fair value” or, in the case of any
convertible debt instruments, to value such debt instruments in a bifurcated
manner).

 

means, as of any date (a) the sum of (i) the aggregate amount of outstanding
long-term debt (including the current portion of long-term debt) and short-term
debt as disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b), but (x) for the avoidance of doubt, excluding
retirement and other employee benefit obligations and “Other current
liabilities” and “Other non-current liabilities”, in each case as disclosed in
such Accounts, and (y) excluding any Financial Indebtedness falling within the
Subordinated Debt Allowance, and (ii) without duplication, any Guarantees of
long-term debt or short-term debt given by Parent or any Subsidiary that are
outstanding on such date, minus (b) cash and cash equivalents of Parent and its
Subsidiaries (including short-term deposits held with financial institutions) on
such date, all as determined on a consolidated basis in accordance with the
Applicable GAAP.

 

A-3

--------------------------------------------------------------------------------